      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 1 of 78




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA


MIDSHIP PIPELINE                    §
COMPANY, LLC,                       §
                                    §
       Plaintiff,
                                    §
                                      Case No.: 5:18-cv-858-G
       vs.                          §
                                    §
                                    §
TRACT NO. CN-0004.000,              § Judge: Hon. Charles Goodwin
 1.504 ACRES OF LAND,               §
MORE           OR         LESS,     §
PERMANENT           EASEMENT        §
(PIPELINE RIGHT-OF-WAY),            §
1.585 ACRES OF LAND, MORE           §
OR     LESS,     TEMPORARY
                                    §
WORK SPACE, IN CANADIAN
                                    §
COUNTY,          OKLAHOMA;
Clayton J. Hufnagel and Christi     §
L. Hufnagel, Trustees of the        §
Clayton J. Hufnagel Trust, a        §
revocable trust dated the 17th      §
day of May 2004; Christi L.         §
Hufnagel and Clayton J.             §
Hufnagel, Trustees of the Christi   §
L. Hufnagel Trust, a revocable      §
trust dated the 17th day of May     §
2004; Central Land Consulting
                                    §
LLC;
                                    §
and                                 §
                                    §
TRACT NO. CN-0005.000,              §
 1.682 ACRES OF LAND,               §
MORE         OR      LESS,          §
PERMANENT       EASEMENT            §
(PIPELINE RIGHT-OF-WAY),            §
1.577 ACRES OF LAND, MORE           §
OR     LESS,  TEMPORARY
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 2 of 78




WORK SPACE, IN CANADIAN             §
COUNTY,          OKLAHOMA;          §
Clayton J. Hufnagel and Christi     §
L. Hufnagel, Trustees of the        §
Clayton J. Hufnagel Trust, a
                                    §
revocable trust dated the 17th
day of May 2004; Christi L.         §
Hufnagel and Clayton J.             §
Hufnagel, Trustees of the Christi   §
L. Hufnagel Trust, a revocable      §
trust dated the 17th day of May     §
2004; Central Land Consulting       §
LLC;                                §
                                    §
and                                 §
                                    §
TRACT NO. CN-0006.000,
                                    §
 1.674 ACRES OF LAND,
MORE           OR         LESS,     §
PERMANENT           EASEMENT        §
(PIPELINE RIGHT-OF-WAY),            §
1.777 ACRES OF LAND, MORE           §
OR     LESS,     TEMPORARY          §
WORK SPACE, AND 0.419               §
ACRES OF LAND, MORE OR              §
LESS,            ADDITIONAL         §
TEMPORARY WORK SPACE                §
IN CANADIAN COUNTY,
                                    §
OKLAHOMA;          Clayton     J.
Hufnagel     and    Christi   L.    §
Hufnagel, Trustees of the           §
Clayton J. Hufnagel Trust, a        §
revocable trust dated the 17th      §
day of May 2004; Christi L.         §
Hufnagel and Clayton J.             §
Hufnagel, Trustees of the Christi   §
L. Hufnagel Trust, a revocable      §
trust dated the 17th day of May     §
2004; Central Land Consulting
                                    §
LLC;
                                    §
                                    §
and                                 §


                                                                      2
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 3 of 78




                                 §
TRACT NO. CN-0007.010,           §
691 ACRES OF LAND, MORE          §
OR     LESS,    PERMANENT        §
EASEMENT          (PIPELINE
                                 §
RIGHT-OF-WAY),         0.630
ACRES OF LAND, MORE OR           §
LESS, TEMPORARY WORK             §
SPACE, AND 0.246 ACRES OF        §
LAND, MORE OR LESS,              §
ADDITIONAL TEMPORARY             §
WORK SPACE IN CANADIAN           §
COUNTY, OKLAHOMA; Tracy          §
G. Maass; Central Land           §
Consulting LLC;                  §
                                 §
and
                                 §
TRACT NO. CN-0011.000,           §
 2.656 ACRES OF LAND,            §
MORE          OR         LESS,   §
PERMANENT        EASEMENT        §
(PIPELINE RIGHT-OF-WAY),         §
2.605 ACRES OF LAND, MORE        §
OR     LESS,   TEMPORARY         §
WORK SPACE, AND 0.257            §
ACRES OF LAND, MORE OR           §
LESS,          ADDITIONAL
                                 §
TEMPORARY WORK SPACE
IN CANADIAN COUNTY,              §
OKLAHOMA, Tracy G. Maass;        §
Central Land Consulting LLC;     §
                                 §
and                              §
                                 §
TRACT NO. CN-0013.000,           §
 0.011 ACRES OF LAND,            §
MORE         OR      LESS,       §
PERMANENT       EASEMENT
                                 §
(PIPELINE RIGHT-OF-WAY),
0.026 ACRES OF LAND, MORE        §
OR     LESS,  TEMPORARY          §
WORK SPACE, IN CANADIAN          §


                                                                      3
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 4 of 78




COUNTY, OKLAHOMA, David              §
John Rother, Bob Alan Rother,        §
Mark D. Rother and Aletia R.         §
Rother Living Trust dated            §
September 22, 2010, Mark D.
                                     §
Rother and Aletia R. Rother,
Trustees;    Central   Land          §
Consulting LLC;                      §
                                     §
and                                  §
                                     §
TRACT NO. CN-0014.000,               §
3.140 ACRES OF LAND, MORE            §
OR     LESS,      PERMANENT          §
EASEMENT              (PIPELINE      §
RIGHT-OF-WAY),              3.117
                                     §
ACRES OF LAND, MORE OR
                                     §
LESS, TEMPORARY WORK
SPACE, AND 0.220 ACRES OF            §
LAND, MORE OR LESS,                  §
ADDITIONAL TEMPORARY                 §
WORK SPACE IN CANADIAN               §
COUNTY,           OKLAHOMA;          §
Wanda R. Hansen and Christian        §
J. Hansen, Jr., Trustees, or their   §
successors in trust, under the       §
Wanda R. Hansen Living Trust,        §
dated August 23, 2000; Christian
                                     §
J. Hansen, Jr. and Wanda R.
Hansen, Trustees, or their           §
successors in trust, under the C.    §
J. Hansen, Jr. Living Trust,         §
dated August 23, 2000; Canadian      §
Hills Wind, LLC; Central Land        §
Consulting LLC;                      §
                                     §
and                                  §
                                     §
TRACT NO. CN-0015.000,
                                     §
 3.079 ACRES OF LAND,
MORE       OR        LESS,           §
PERMANENT      EASEMENT              §
(PIPELINE RIGHT-OF-WAY),             §


                                                                      4
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 5 of 78




3.036 ACRES OF LAND, MORE         §
OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.231             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL
                                  §
TEMPORARY WORK SPACE
IN CANADIAN COUNTY,               §
OKLAHOMA, David John              §
Rother; Bob Alan Rother; Mark     §
D. Rother and Aletia R. Rother    §
Living Trust dated September      §
22, 2010, Mark D. Rother and      §
Aletia R. Rother, Trustees;       §
Central Land Consulting LLC;      §
                                  §
and
                                  §
                                  §
TRACT NO. CN-0020.000,
 1.509 ACRES OF LAND,             §
MORE         OR         LESS,     §
PERMANENT         EASEMENT        §
(PIPELINE RIGHT-OF-WAY),          §
1.509 ACRES OF LAND, MORE         §
OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.272             §
ACRES OF LAND, MORE OR            §
LESS,            ADDITIONAL       §
TEMPORARY WORK SPACE
                                  §
IN CANADIAN COUNTY,
OKLAHOMA; Thomas J. Leck          §
Revocable Trust; Canadian Hills   §
Wind, LLC; Central Land           §
Consulting LLC;                   §
                                  §
and                               §
                                  §
TRACT NO. CN-0027.000,            §
0.661 ACRES OF LAND, MORE         §
OR     LESS,   PERMANENT
                                  §
EASEMENT         (PIPELINE
RIGHT-OF-WAY),         0.603      §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §


                                                                      5
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 6 of 78




SPACE, AND 0.491 ACRES OF        §
LAND, MORE OR LESS,              §
ADDITIONAL TEMPORARY             §
WORK SPACE IN CANADIAN           §
COUNTY,         OKLAHOMA;
                                 §
Charles A. Snyder and Diana M.
Snyder;      Central     Land    §
Consulting LLC;                  §
                                 §
                                 §
and                              §
                                 §
TRACT NO. CN-0038.010,           §
 2.262 ACRES OF LAND,            §
MORE          OR         LESS,   §
PERMANENT        EASEMENT
                                 §
(PIPELINE RIGHT-OF-WAY),
                                 §
2.198 ACRES OF LAND, MORE
OR     LESS,   TEMPORARY         §
WORK SPACE, AND 0.253            §
ACRES OF LAND, MORE OR           §
LESS,          ADDITIONAL        §
TEMPORARY WORK SPACE             §
IN CANADIAN COUNTY,              §
OKLAHOMA; Betty A. Crowly;       §
Central Land Consulting LLC;     §
                                 §
and
                                 §
TRACT NO. CN-0039.000,           §
 1.389 ACRES OF LAND,            §
MORE          OR         LESS,   §
PERMANENT        EASEMENT        §
(PIPELINE RIGHT-OF-WAY),         §
1.453 ACRES OF LAND, MORE        §
OR     LESS,   TEMPORARY         §
WORK SPACE, AND 0.252            §
ACRES OF LAND, MORE OR           §
LESS,          ADDITIONAL
                                 §
TEMPORARY WORK SPACE
IN CANADIAN COUNTY,              §
OKLAHOMA; Betty A. Crowly;       §
Central Land Consulting LLC;     §


                                                                      6
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 7 of 78




                                  §
and                               §
                                  §
TRACT NO. CN-0047.000,            §
 3.032 ACRES OF LAND,
                                  §
MORE         OR       LESS,
PERMANENT        EASEMENT         §
(PIPELINE RIGHT-OF-WAY),          §
3.017 ACRES OF LAND, MORE         §
OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.172             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE              §
IN CANADIAN COUNTY,               §
OKLAHOMA;            Michael
                                  §
Hufnagel; Thomas Hufnagel;
                                  §
Michael Hufnagel and Ann
Hufnagel;    Central   Land       §
Consulting LLC;                   §
                                  §
and                               §
                                  §
TRACT NO. CN-0052.000,            §
1.482 ACRES OF LAND, MORE         §
OR     LESS,     PERMANENT        §
EASEMENT           (PIPELINE      §
RIGHT-OF-WAY),            1.390
                                  §
ACRES OF LAND, MORE OR
LESS, TEMPORARY WORK              §
SPACE, AND 0.631 ACRES OF         §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE IN CANADIAN            §
COUNTY,         OKLAHOMA;         §
Travis D. Jacobs; Central Land    §
Consulting LLC;                   §
                                  §
and
                                  §
TRACT NO. CN-0054.000,            §
3.551 ACRES OF LAND, MORE         §
OR     LESS,   PERMANENT          §


                                                                      7
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 8 of 78




EASEMENT          (PIPELINE       §
RIGHT-OF-WAY),           3.608    §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §
SPACE, AND 0.809 ACRES OF
                                  §
LAND, MORE OR LESS,
ADDITIONAL TEMPORARY              §
WORK SPACE IN CANADIAN            §
COUNTY,         OKLAHOMA;         §
Marian Elizabeth Rother; Joan     §
Margaret Watkins; Central         §
Land Consulting LLC;              §
                                  §
and                               §
                                  §
TRACT NO. CN-0060.000,
                                  §
2.631 ACRES OF LAND, MORE
                                  §
OR     LESS,     PERMANENT
EASEMENT            (PIPELINE     §
RIGHT-OF-WAY),            2.576   §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §
SPACE, AND 0.913 ACRES OF         §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE IN CANADIAN            §
COUNTY, OKLAHOMA; The             §
Allen Dale and Cindy Lou Stover
                                  §
Revocable Trust, Allen Dale and
Cindy Lou Stover, Co-Trustees;    §
Central Land Consulting LLC;      §
                                  §
and                               §
                                  §
TRACT NO. CN-0062.000,            §
1.413 ACRES OF LAND, MORE         §
OR     LESS,   PERMANENT          §
EASEMENT         (PIPELINE        §
RIGHT-OF-WAY),         1.313
                                  §
ACRES OF LAND, MORE OR
LESS, TEMPORARY WORK              §
SPACE, AND 0.844 ACRES OF         §
LAND, MORE OR LESS,               §


                                                                      8
      Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 9 of 78




ADDITIONAL TEMPORARY              §
WORK SPACE IN CANADIAN            §
COUNTY, OKLAHOMA; Allen           §
Dale and Cindy Lou Stover, Co-    §
Trustees of the Allen Dale and
                                  §
Cindy Lou Stover Revocable
Trust; Central Land Consulting    §
LLC;                              §
                                  §
and                               §
                                  §
TRACT NO. CN-0069.000,            §
 0.776 ACRES OF LAND,             §
MORE          OR         LESS,    §
PERMANENT         EASEMENT        §
(PIPELINE RIGHT-OF-WAY),
                                  §
0.776 ACRES OF LAND, MORE
                                  §
OR     LESS,    TEMPORARY
WORK SPACE, AND 0.183             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE,             §
AND 0.369 ACRES OF LAND,          §
MORE          OR         LESS,    §
PERMANENT ROAD ACCESS             §
EASEMENT, IN CANADIAN             §
COUNTY,         OKLAHOMA,         §
Calumet     Industries,   Inc.;
                                  §
Central Land Consulting LLC;
                                  §
                                  §
and                               §
                                  §
TRACT NO. CN-0071.000;            §
 2.314 ACRES OF LAND,             §
MORE         OR      LESS,        §
PERMANENT       EASEMENT          §
(PIPELINE RIGHT-OF-WAY),          §
1.714 ACRES OF LAND, MORE
                                  §
OR     LESS,  TEMPORARY
WORK SPACE, 0.688 ACRES           §
OF LAND, MORE OR LESS,            §
ADDITIONAL TEMPORARY              §


                                                                      9
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 10 of 78




WORK SPACE, 0.001 ACRES            §
OF LAND, MORE OR LESS,             §
PERMANENT ROAD ACCESS              §
EASEMENT,        AND       0.080   §
ACRES OF LAND, MORE OR
                                   §
LESS,      SURFACE         SITE
EASEMENT, IN CANADIAN              §
COUNTY,          OKLAHOMA;         §
Christy Lou Fees, Successor        §
Trustee of the Wysetta V. Todd     §
Farm Trust No. II; Central Land    §
Consulting LLC;                    §
                                   §
and                                §
                                   §
TRACT NO. CN-0074.000,
                                   §
 2.537 ACRES OF LAND,
                                   §
MORE            OR       LESS,
PERMANENT            EASEMENT      §
(PIPELINE RIGHT-OF-WAY),           §
1.955     ACRES OF LAND,           §
MORE            OR       LESS,     §
TEMPORARY WORK SPACE,              §
0.783     ACRES OF LAND,           §
MORE            OR       LESS,     §
ADDITIONAL TEMPORARY               §
WORK SPACE, AND 0.573              §
ACRES OF LAND, MORE OR
                                   §
LESS, TEMPORARY ROAD
ACCESS       EASEMENT,     IN      §
CANADIAN              COUNTY,      §
OKLAHOMA; Caldwell and             §
Sons Drilling, Inc.;               §
                                   §
and                                §
                                   §
TRACT NO. CN-0090.010,             §
 0.336 ACRES OF LAND,              §
MORE         OR      LESS,
                                   §
PERMANENT       EASEMENT
(PIPELINE RIGHT-OF-WAY),           §
0.403 ACRES OF LAND, MORE          §
OR     LESS,  TEMPORARY            §


                                                                    10
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 11 of 78




WORK SPACE, AND 0.258             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE              §
IN CANADIAN COUNTY,
                                  §
OKLAHOMA; John D. Von
Tungeln;     Central   Land       §
Consulting LLC;                   §
                                  §
and                               §
                                  §
TRACT NO. CN-0097.010,            §
 2.523 ACRES OF LAND,             §
MORE          OR         LESS,    §
PERMANENT          EASEMENT       §
(PIPELINE RIGHT-OF-WAY),
                                  §
2.465 ACRES OF LAND, MORE
                                  §
OR     LESS,     TEMPORARY
WORK SPACE, AND 0.264             §
ACRES OF LAND, MORE OR            §
LESS,            ADDITIONAL       §
TEMPORARY WORK SPACE              §
IN CANADIAN COUNTY,               §
OKLAHOMA;          Betty     J.   §
Johnston; Sheila Preno; Central   §
Land Consulting, LLC;             §
                                  §
and
                                  §
TRACT NO. CN-0104.010,            §
 2.126 ACRES OF LAND,             §
MORE         OR      LESS,        §
PERMANENT       EASEMENT          §
(PIPELINE RIGHT-OF-WAY),          §
2.185 ACRES OF LAND, MORE         §
OR     LESS,  TEMPORARY           §
WORK SPACE, AND 0.302             §
ACRES OF LAND, MORE OR            §
LESS,          ADDITIONAL
                                  §
TEMPORARY WORK SPACE
IN CANADIAN COUNTY,               §
OKLAHOMA, John D. Von             §
                                  §


                                                                    11
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 12 of 78




Tungeln;     Central      Land §
Consulting LLC;                 §
                                §
and                             §
                                §
TRACT NO. CN-0107.030,
 1.896 ACRES OF LAND, §
MORE          OR         LESS, §
PERMANENT         EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
IN CANADIAN COUNTY, §
OKLAHOMA;        Billy Long; §
Melvin Long; Central Land §
Consulting;                     §
                                §
and
                                §
                                §
TRACT NO. GR-0111.010,
 2.298 ACRES OF LAND, §
MORE          OR         LESS, §
PERMANENT         EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
2.448 ACRES OF LAND, MORE §
OR     LESS,   TEMPORARY §
WORK SPACE, AND 0.299 §
ACRES OF LAND, MORE OR §
LESS,          ADDITIONAL §
TEMPORARY WORK SPACE
                                §
IN      GRADY        COUNTY,
OKLAHOMA;            Fitzgerald §
Farming and Ranching, LLC; §
Central Land Consulting LLC;    §
                                §
and                             §
                                §
TRACT NO. GR-0113.010,          §
1,861 ACRES OF LAND, MORE §
OR     LESS,    PERMANENT §
EASEMENT           (PIPELINE
                                §
RIGHT-OF-WAY),            1,928
ACRES OF LAND, MORE OR §
LESS, TEMPORARY WORK §
SPACE, AND 0.807 ACRES OF §


                                                                    12
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 13 of 78




LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE IN GRADY               §
COUNTY, OKLAHOMA; The             §
Betty C. Starkey Revocable
                                  §
Trust Dated December 17, 2010,
Betty C. Starkey and David R.     §
Starkey, Co-Trustees; The Trust   §
B Created by James R. Starkey     §
Revocable Trust, Betty C.         §
Starkey and David R. Starkey,     §
Co-Trustees; Central Land         §
Consulting LLC;                   §
                                  §
                                  §
and
                                  §
                                  §
TRACT NO. GR-0115.010,
0.610 ACRES OF LAND, MORE         §
OR     LESS,    PERMANENT         §
EASEMENT            (PIPELINE     §
RIGHT-OF-WAY),            0.683   §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §
SPACE, AND 0.397 ACRES OF         §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE, IN GRADY
                                  §
COUNTY, OKLAHOMA; The
Betty C. Starkey Revocable        §
Trust Dated December 17, 2010,    §
Betty C. Starkey and David R.     §
Starkey, Co-Trustees; The Trust   §
B Created by James R. Starkey     §
Revocable Trust, Betty C.         §
Starkey and David R. Starkey,     §
Co-Trustees; Central Land         §
Consulting LLC;                   §
                                  §
and
                                  §
TRACT NO. GR-0117.010,            §
                                  §


                                                                    13
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 14 of 78




2.026 ACRES OF LAND, MORE          §
OR      LESS,    PERMANENT         §
EASEMENT             (PIPELINE     §
RIGHT-OF-WAY),             2.109   §
ACRES OF LAND, MORE OR
                                   §
LESS, TEMPORARY WORK
SPACE, AND 0.230 ACRES OF          §
LAND, MORE OR LESS,                §
ADDITIONAL TEMPORARY               §
WORK SPACE IN GRADY                §
COUNTY,          OKLAHOMA;         §
Ventris    Family     Trust,   a   §
revocable trust dated December     §
15, 2008, Eldon R. Ventris and     §
Barbara J. Ventris, Co-Trustees;   §
Central Land Consulting LLC;
                                   §
                                   §
and
                                   §
TRACT NO. GR-0119.010,             §
 3.298 ACRES OF LAND,              §
MORE         OR        LESS,       §
PERMANENT        EASEMENT          §
(PIPELINE RIGHT-OF-WAY),           §
3.233 ACRES OF LAND, MORE          §
OR     LESS,   TEMPORARY           §
WORK SPACE, AND 0.580              §
ACRES OF LAND, MORE OR
                                   §
LESS,          ADDITIONAL
TEMPORARY WORK SPACE               §
IN     GRADY       COUNTY,         §
OKLAHOMA;          Fitzgerald      §
Farming and Ranching, LLC;         §
Chisholm Trail Farm Credit         §
FCLA; Central Land Consulting      §
LLC;                               §
                                   §
and                                §
                                   §
TRACT NO. GR-0126.010,
0.161 ACRES OF LAND,               §
MORE       OR        LESS,         §
PERMANENT      EASEMENT            §


                                                                    14
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 15 of 78




(PIPELINE RIGHT-OF-WAY),         §
0.089 ACRES OF LAND, MORE        §
OR     LESS,    TEMPORARY        §
WORK SPACE, IN GRADY             §
COUNTY, OKLAHOMA; Mark
                                 §
Massey; Carrie Massey; Liberty
National Bank; Chickasha Bank    §
& Trust Company; Central Land    §
Consulting LLC;                  §
                                 §
and                              §
                                 §
TRACT NO. GR-0127.010,           §
 1.846 ACRES OF LAND,            §
MORE          OR        LESS,    §
PERMANENT         EASEMENT
                                 §
(PIPELINE RIGHT-OF-WAY),
                                 §
1.846 ACRES OF LAND, MORE
OR     LESS,    TEMPORARY        §
WORK SPACE, AND 0.192            §
ACRES OF LAND, MORE OR           §
LESS,            ADDITIONAL      §
TEMPORARY WORK SPACE             §
IN     GRADY        COUNTY,      §
OKLAHOMA, Martin Dale            §
Hardesty;      Sharon    Ann     §
Hardesty; Betty Ann Lindheim;    §
Central Land Consulting LLC;
                                 §
Travis Peak Resources, LLC;
TPR Mid-Continent, LLC;          §
                                 §
and                              §
                                 §
TRACT NO. GR-0129.010,           §
 1.844 ACRES OF LAND,            §
MORE       OR        LESS,       §
PERMANENT      EASEMENT          §
(PIPELINE RIGHT-OF-WAY),         §
1.844   ACRES OF LAND,
                                 §
MORE       OR        LESS,
TEMPORARY WORK SPACE,            §
AND 0.016 ACRES OF LAND,         §
MORE       OR        LESS,       §


                                                                    15
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 16 of 78




TEMPORARY ROAD ACCESS           §
EASEMENT        IN   GRADY      §
COUNTY, OKLAHOMA; Chris         §
J McComas and Christy D         §
McComas;     Central   Land
                                §
Consulting LLC;
                                §
and                             §
                                §
TRACT NO. GR-0130.010,          §
 2.712 ACRES OF LAND,           §
MORE         OR         LESS,   §
PERMANENT        EASEMENT       §
(PIPELINE RIGHT-OF-WAY),        §
2.714 ACRES OF LAND, MORE       §
OR     LESS,    TEMPORARY
                                §
WORK SPACE, AND 1.138
                                §
ACRES OF LAND, MORE OR
LESS, TEMPORARY ROAD            §
ACCESS      EASEMENT       IN   §
GRADY              COUNTY,      §
OKLAHOMA;         Chris     J   §
McComas and Christy D           §
McComas;     Central     Land   §
Consulting LLC;                 §
                                §
and                             §
                                §
TRACT NO. GR-0131.010,
 0.784 ACRES OF LAND,           §
MORE         OR      LESS,      §
PERMANENT       EASEMENT        §
(PIPELINE RIGHT-OF-WAY),        §
0.843 ACRES OF LAND, MORE       §
OR     LESS,  TEMPORARY         §
WORK SPACE, 0.431 ACRES         §
OF LAND, MORE OR LESS,          §
ADDITIONAL TEMPORARY            §
WORK, AND 0.063 ACRES OF
                                §
LAND, MORE OR LESS,
TEMPORARY ROAD ACCESS           §
EASEMENT       SPACE   IN       §
GRADY             COUNTY,       §


                                                                    16
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 17 of 78




OKLAHOMA;        Chris    J      §
McComas and Christy D            §
McComas;     Central   Land      §
Consulting LLC;                  §
                                 §
and
                                 §
TRACT NO. GR-0132.010,           §
 2.164 ACRES OF LAND,            §
MORE          OR         LESS,   §
PERMANENT        EASEMENT        §
(PIPELINE RIGHT-OF-WAY),         §
2.026 ACRES OF LAND, MORE        §
OR     LESS,   TEMPORARY         §
WORK SPACE, AND 1.308            §
ACRES OF LAND, MORE OR
                                 §
LESS,          ADDITIONAL
                                 §
TEMPORARY WORK SPACE,
AND 0.147 ACRES OF LAND,         §
MORE          OR         LESS,   §
TEMPORARY ROAD ACCESS            §
EASEMENT       IN     GRADY      §
COUNTY, OKLAHOMA; Joe            §
McComas and Arlene McComas,      §
Co-Trustees of the Joe W.        §
McComas Revocable Trust          §
dated December 11, 2000;         §
Central Land Consulting LLC;
                                 §
and                              §
                                 §
TRACT NO. GR-0133.010,           §
 1.956 ACRES OF LAND,            §
MORE         OR      LESS,       §
PERMANENT       EASEMENT         §
(PIPELINE RIGHT-OF-WAY),         §
1.960 ACRES OF LAND, MORE        §
OR     LESS,  TEMPORARY          §
WORK SPACE, AND 0.193
                                 §
ACRES OF LAND, MORE OR
LESS,          ADDITIONAL        §
TEMPORARY WORK SPACE             §
IN     GRADY      COUNTY,        §


                                                                    17
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 18 of 78




OKLAHOMA; Wesley and                 §
Mary E Burchfield, Co-Trustees       §
of the Wesley and Mary E             §
Burchfield Revocable Living          §
Trust; Minco Wind, LLC,
                                     §
Assignee of Boulevard Associates
LLC; Minco Wind II, LLC;             §
Central Land Consulting LLC;         §
                                     §
and                                  §
                                     §
TRACT NO. GR-0134.010,               §
 1.761 ACRES OF LAND,                §
MORE           OR          LESS,     §
PERMANENT          EASEMENT          §
(PIPELINE RIGHT-OF-WAY),
                                     §
1.765 ACRES OF LAND, MORE
                                     §
OR     LESS,     TEMPORARY
WORK SPACE, AND 0.844                §
ACRES OF LAND, MORE OR               §
LESS,            ADDITIONAL          §
TEMPORARY WORK SPACE                 §
IN     GRADY          COUNTY,        §
OKLAHOMA; Wesley and                 §
Mary E Burchfield, Trustees of       §
the Wesley and Mary E                §
Burchfield revocable living trust;   §
Boulevard Associates LLC;
                                     §
Minco Wind, LLC; Minco Wind
II,   LLC;     Central      Land     §
Consulting LLC;                      §
                                     §
and                                  §
                                     §
TRACT NO. GR-0135.010,               §
 0.275 ACRES OF LAND,                §
MORE         OR      LESS,           §
PERMANENT       EASEMENT             §
(PIPELINE RIGHT-OF-WAY),
                                     §
0.342 ACRES OF LAND, MORE
OR     LESS,  TEMPORARY              §
WORK SPACE, AND 0.096                §
ACRES OF LAND, MORE OR               §


                                                                    18
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 19 of 78




LESS,           ADDITIONAL       §
TEMPORARY WORK SPACE             §
IN     GRADY        COUNTY,      §
OKLAHOMA; Wesley and             §
Mary E Burchfield, Trustees of
                                 §
the Wesley and Mary E
Burchfield Revocable Living      §
Trust; Boulevard Associates      §
LLC; Minco Wind, LLC; Minco      §
Wind II, LLC; Central Land       §
Consulting LLC;                  §
                                 §
and                              §
                                 §
TRACT NO. GR-0137.010,           §
 3.688 ACRES OF LAND,
                                 §
MORE         OR       LESS,
                                 §
PERMANENT         EASEMENT
(PIPELINE RIGHT-OF-WAY),         §
3.682 ACRES OF LAND, MORE        §
OR     LESS,    TEMPORARY        §
WORK SPACE, 0.645 ACRES          §
OF LAND, MORE OR LESS,           §
ADDITIONAL TEMPORARY             §
WORK SPACE, 0.080 ACRES          §
OF LAND, MORE OR LESS,           §
SURFACE SITE EASEMENT,           §
AND 0.095 ACRES OF LAND,
                                 §
MORE         OR       LESS,
PERMANENT ROAD ACCESS            §
EASEMENT,       IN   GRADY       §
COUNTY, OKLAHOMA; Chris          §
Joe McComas; Janice McComas      §
Estes; Boulevard Associates      §
LLC; Minco Wind, LLC; Minco      §
Wind II, LLC; Central Land       §
Consulting LLC;                  §
                                 §
and
                                 §
TRACT NO. GR-0138.010,           §
0.456 ACRES OF LAND,             §
MORE       OR        LESS,       §


                                                                    19
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 20 of 78




PERMANENT         EASEMENT       §
(PIPELINE RIGHT-OF-WAY),         §
0.094 ACRES OF LAND, MORE        §
OR     LESS,    TEMPORARY        §
WORK SPACE IN GRADY
                                 §
COUNTY, OKLAHOMA; Chris
Joe McComas; Janice McComas      §
Estes; Central Land Consulting   §
LLC;                             §
                                 §
and                              §
                                 §
TRACT NO. GR-0139.010,           §
 1.347 ACRES OF LAND,            §
MORE         OR        LESS,     §
PERMANENT        EASEMENT
                                 §
(PIPELINE RIGHT-OF-WAY),
                                 §
1.321 ACRES OF LAND, MORE
OR     LESS,    TEMPORARY        §
WORK SPACE, 0.768 ACRES          §
OF LAND, MORE OR LESS,           §
ADDITIONAL TEMPORARY             §
WORK SPACE, AND 0.010            §
ACRES OF LAND, MORE OR           §
LESS, TEMPORARY ROAD             §
ACCESS EASEMENT          IN      §
GRADY              COUNTY,       §
OKLAHOMA;        Jimmie   L
                                 §
Vickrey; Shelly R Vickrey;
Chisholm Trail Farm Credit       §
FCLA; Boulevard Associates       §
LLC; Minco Wind, LLC; Minco      §
Wind II, LLC; Central Land       §
Consulting LLC;                  §
                                 §
and                              §
                                 §
TRACT NO. GR-0140.010,           §
 0.850 ACRES OF LAND,
                                 §
MORE         OR      LESS,
PERMANENT       EASEMENT         §
(PIPELINE RIGHT-OF-WAY),         §
0.073 ACRES OF LAND, MORE        §


                                                                    20
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 21 of 78




OR     LESS,    TEMPORARY        §
WORK SPACE, AND 0.164            §
ACRES OF LAND, MORE OR           §
LESS,           ADDITIONAL       §
TEMPORARY WORK SPACE
                                 §
IN     GRADY       COUNTY,
OKLAHOMA;        Jimmie   L      §
Vickrey; Shelly R Vickrey;       §
Chisholm Trail Farm Credit       §
FCLA; Boulevard Associates       §
LLC; Minco Wind, LLC; Minco      §
Wind II, LLC; Central Land       §
Consulting LLC;                  §
                                 §
and                              §
                                 §
TRACT NO. GR-0141.020,
                                 §
1.617 ACRES OF LAND,
MORE          OR         LESS,   §
TEMPORARY ROAD ACCESS            §
EASEMENT        IN    GRADY      §
COUNTY,         OKLAHOMA;        §
Jimmie L Vickrey; Shelly R       §
Vickrey; Chisholm Trail Farm     §
Credit    FCLA;      Boulevard   §
Associates LLC; Minco Wind,      §
LLC; Minco Wind II, LLC;         §
Central Land Consulting LLC;
                                 §
and                              §
                                 §
TRACT NO. GR-0147.010,           §
 3.548 ACRES OF LAND,            §
MORE         OR      LESS,       §
PERMANENT       EASEMENT         §
(PIPELINE RIGHT-OF-WAY),         §
3.684 ACRES OF LAND, MORE        §
OR     LESS,  TEMPORARY          §
WORK SPACE, 0.643 ACRES
                                 §
OF LAND, MORE OR LESS,
ADDITIONAL TEMPORARY             §
WORK SPACE, AND 0.705            §
ACRES OF LAND, MORE OR           §


                                                                    21
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 22 of 78




LESS, TEMPORARY ROAD              §
ACCESS      EASEMENT         IN   §
GRADY                 COUNTY,     §
OKLAHOMA;                Deanna   §
Hardesty, Trustee of the Deanna
                                  §
Hardesty Living Trust; Byron
Alan Hardesty and Abigail         §
Karen Hardesty; Farm Credit of    §
Central Oklahoma; Central         §
Land Consulting LLC;              §
                                  §
and                               §
                                  §
TRACT NO. GR-0149.010,            §
 1.355 ACRES OF LAND,             §
MORE          OR         LESS,
                                  §
PERMANENT        EASEMENT
                                  §
(PIPELINE RIGHT-OF-WAY),
1.255 ACRES OF LAND, MORE         §
OR     LESS,   TEMPORARY          §
WORK SPACE, IN GRADY              §
COUNTY, OKLAHOMA; Terry           §
Garrett and Wynetta Garrett;      §
Central Land Consulting LLC;      §
                                  §
and                               §
                                  §
TRACT NO. GR-0150.010,
                                  §
 1.635 ACRES OF LAND,
MORE          OR         LESS,    §
PERMANENT        EASEMENT         §
(PIPELINE RIGHT-OF-WAY),          §
1.634 ACRES OF LAND, MORE         §
OR     LESS,   TEMPORARY          §
WORK SPACE, AND 0.160             §
ACRES OF LAND, MORE OR            §
LESS,          ADDITIONAL         §
TEMPORARY WORK SPACE              §
IN      GRADY       COUNTY,
                                  §
OKLAHOMA, Terry Garrett;
Central Land Consulting LLC;      §
                                  §
and                               §


                                                                    22
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 23 of 78




                                     §
TRACT NO. GR-0151.010,               §
 2.089 ACRES OF LAND,                §
MORE          OR         LESS,       §
PERMANENT        EASEMENT
                                     §
(PIPELINE RIGHT-OF-WAY),
2.089 ACRES OF LAND, MORE            §
OR     LESS,   TEMPORARY             §
WORK SPACE, AND 0.186                §
ACRES OF LAND, MORE OR               §
LESS,          ADDITIONAL            §
TEMPORARY WORK SPACE                 §
IN      GRADY       COUNTY,          §
OKLAHOMA; Terry Garrett;             §
Central Land Consulting LLC;         §
                                     §
and
                                     §
TRACT NO. GR-0169.010,               §
 3.009 ACRES OF LAND,                §
MORE           OR         LESS,      §
PERMANENT          EASEMENT          §
(PIPELINE RIGHT-OF-WAY),             §
3.060 ACRES OF LAND, MORE            §
OR      LESS,    TEMPORARY           §
WORK SPACE, 0.628 ACRES              §
OF LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY
                                     §
WORK SPACE, AND 1.025
ACRES OF LAND, MORE OR               §
LESS, TEMPORARY ROAD                 §
ACCESS        EASEMENT,        IN    §
GRADY                 COUNTY,        §
OKLAHOMA; Chuck's Rig                §
Repair LLC, if in existence, or if   §
defunct, its unknown successors,     §
trustees, or assigns; Central        §
Land Consulting LLC; Chisholm        §
Trail Farm Credit FCLA; D&H
                                     §
Rig Service, Ltd.; Oklahoma
Unemployment                 Tax     §
Commission;                          §
                                     §


                                                                    23
  Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 24 of 78




and                           §
                              §
TRACT NO. GR-0170.010,        §
 2.420 ACRES OF LAND,         §
MORE         OR      LESS,
                              §
PERMANENT       EASEMENT
(PIPELINE RIGHT-OF-WAY),      §
2.370 ACRES OF LAND, MORE     §
OR     LESS,   TEMPORARY      §
WORK SPACE, AND 0.503         §
ACRES OF LAND, MORE OR        §
LESS,          ADDITIONAL     §
TEMPORARY WORK SPACE          §
IN     GRADY      COUNTY,     §
OKLAHOMA; Chisholm Trail      §
Farm Credit FCLA;
                              §
                              §
and
                              §
TRACT NO. GR-0171.010,        §
 1.515 ACRES OF LAND,         §
MORE         OR      LESS,    §
PERMANENT       EASEMENT      §
(PIPELINE RIGHT-OF-WAY),      §
1.456 ACRES OF LAND, MORE     §
OR     LESS,   TEMPORARY      §
WORK SPACE, AND 0.172         §
ACRES OF LAND, MORE OR
                              §
LESS,          ADDITIONAL
TEMPORARY WORK SPACE          §
IN     GRADY      COUNTY,     §
OKLAHOMA; Chisholm Trail      §
Farm Credit FCLA;             §
                              §
and                           §
                              §
TRACT NO. GR-0186.010,        §
 5.622 ACRES OF LAND,         §
MORE         OR      LESS,
                              §
PERMANENT       EASEMENT
(PIPELINE RIGHT-OF-WAY),      §
5.711 ACRES OF LAND, MORE     §
OR     LESS,  TEMPORARY       §


                                                                   24
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 25 of 78




WORK SPACE, AND 0.186           §
ACRES OF LAND, MORE OR          §
LESS,            ADDITIONAL     §
TEMPORARY WORK SPACE            §
IN     GRADY        COUNTY,
                                §
OKLAHOMA; Chisholm Trail
Farm Credit FCLA; Martin        §
Farms,      Inc.;    Cardinal   §
Midstream III, LLC;             §
                                §
and                             §
                                §
TRACT NO. GR-0190.010,          §
 2.861 ACRES OF LAND,           §
MORE         OR      LESS,      §
PERMANENT       EASEMENT
                                §
(PIPELINE RIGHT-OF-WAY),
                                §
2.802 ACRES OF LAND, MORE
OR     LESS,   TEMPORARY        §
WORK SPACE, AND 0.387           §
ACRES OF LAND, MORE OR          §
LESS,          ADDITIONAL       §
TEMPORARY WORK SPACE            §
IN     GRADY      COUNTY,       §
OKLAHOMA; Chisholm Trail        §
Farm Credit FCLA;               §
                                §
and
                                §
TRACT NO. GR-0192.010,          §
 2.625 ACRES OF LAND,           §
MORE         OR       LESS,     §
PERMANENT        EASEMENT       §
(PIPELINE RIGHT-OF-WAY),        §
2.607 ACRES OF LAND, MORE       §
OR     LESS,  TEMPORARY         §
WORK SPACE, AND 0.704           §
ACRES OF LAND, MORE OR          §
LESS,          ADDITIONAL
                                §
TEMPORARY WORK SPACE
IN     GRADY       COUNTY,      §
OKLAHOMA;       JP   Morgan     §
Chase Bank; Farm Credit of      §


                                                                    25
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 26 of 78




Western     Oklahoma;      GTP §
Acquisition Partners II, LLC;    §
                                 §
and                              §
                                 §
TRACT NO. GR-0192.020,
 1.161 ACRES OF LAND, §
MORE           OR         LESS, §
PERMANENT          EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
1.104 ACRES OF LAND, MORE §
OR      LESS,    TEMPORARY §
WORK SPACE, AND 0.476 §
ACRES OF LAND, MORE OR §
LESS,            ADDITIONAL §
TEMPORARY WORK SPACE
                                 §
IN      GRADY         COUNTY,
                                 §
OKLAHOMA; Farm Service
Agency; Chisholm Trail Farm §
Credit PCA;                      §
                                 §
and                              §
                                 §
TRACT NO. GR-0196.010,           §
 1.690 ACRES OF LAND, §
MORE           OR         LESS, §
PERMANENT          EASEMENT §
(PIPELINE RIGHT-OF-WAY),
                                 §
1.690 ACRES OF LAND, MORE
OR      LESS,    TEMPORARY §
WORK SPACE, 0.242 ACRES §
OF LAND, MORE OR LESS, §
ADDITIONAL TEMPORARY §
WORK SPACE, AND 0.0812 §
ACRES OF LAND, MORE OR §
LESS TEMPORARY ROAD §
ACCESS EASEMENT,              IN §
GRADY                 COUNTY, §
OKLAHOMA; Norman G. Sloan
                                 §
and Marilyn G. Sloan, Trustees
of the Norman G. Sloan Grantor §
Trust dated September 13, 1995, §
                                 §


                                                                    26
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 27 of 78




and any amendments thereto; §
Central Land Consulting LLC;   §
                               §
and                            §
                               §
TRACT NO. GR-0197.010,
 0.904 ACRES OF LAND, §
MORE          OR         LESS, §
PERMANENT        EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
0.931 ACRES OF LAND, MORE §
OR     LESS,   TEMPORARY §
WORK SPACE, AND 0.180 §
ACRES OF LAND, MORE OR §
LESS,          ADDITIONAL §
TEMPORARY WORK SPACE
                               §
IN      GRADY       COUNTY,
                               §
OKLAHOMA; Farm Credit of
Western Oklahoma FLCA;         §
                               §
and                            §
                               §
TRACT NO. GR-0210.010,         §
 1.590 ACRES OF LAND, §
MORE          OR         LESS, §
PERMANENT        EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
1.558 ACRES OF LAND, MORE
                               §
OR     LESS,   TEMPORARY
WORK SPACE, AND 0.758 §
ACRES OF LAND, MORE OR §
LESS,          ADDITIONAL §
TEMPORARY WORK SPACE §
IN      GRADY       COUNTY, §
OKLAHOMA;        Phillip    S. §
Schmidt and Kambi K. Schmidt; §
                               §
and                            §
                               §
TRACT NO. GR-0289.010,
 1.750 ACRES OF LAND, §
MORE          OR         LESS, §
PERMANENT        EASEMENT §


                                                                    27
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 28 of 78




(PIPELINE RIGHT-OF-WAY),        §
1.823 ACRES OF LAND, MORE       §
OR     LESS,    TEMPORARY       §
WORK SPACE, 0.672 ACRES         §
OF LAND, MORE OR LESS,
                                §
ADDITIONAL TEMPORARY
WORK SPACE, AND 0.182           §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY ROAD            §
ACCESS     EASEMENT,    IN      §
GRADY              COUNTY,      §
OKLAHOMA; John H Mason          §
and Martha Mason; Central       §
Land Consulting LLC;            §
                                §
and
                                §
                                §
TRACT NO. GR-0310.000,
2.328 ACRES OF LAND, MORE       §
OR     LESS,    PERMANENT       §
EASEMENT           (PIPELINE    §
RIGHT-OF-WAY),          1.441   §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY WORK            §
SPACE, AND 0.745 ACRES OF       §
LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY            §
WORK SPACE IN GRADY
                                §
COUNTY, OKLAHOMA; First
National Bank and Trust         §
Company, Corporate Trustee of   §
the James L. McElvany and       §
Linda R. McElvany Irrevocable   §
Trust I dated the 28th day of   §
December, 2012; Central Land    §
Consulting LLC;                 §
                                §
and                             §
                                §
TRACT NO. GR-0312.010,
3.076 ACRES OF LAND, MORE       §
OR     LESS,   PERMANENT        §
EASEMENT         (PIPELINE      §


                                                                    28
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 29 of 78




RIGHT-OF-WAY),            3.053    §
ACRES OF LAND, MORE OR             §
LESS, TEMPORARY WORK               §
SPACE, AND 0.378 ACRES OF          §
LAND, MORE OR LESS,
                                   §
ADDITIONAL TEMPORARY
WORK SPACE, AND 0.698              §
ACRES OF LAND, MORE OR             §
LESS, TEMPORARY ROAD               §
ACCESS      EASEMENT,        IN    §
GRADY               COUNTY,        §
OKLAHOMA; Lyndel D. Shelby         §
and Lanelle Shelby; Chris Witt     §
and Chancey Witt; Central Land     §
Consulting LLC;                    §
                                   §
and
                                   §
TRACT NO. GR-0313.010,             §
 3.132 ACRES OF LAND,              §
MORE          OR         LESS,     §
PERMANENT          EASEMENT        §
(PIPELINE RIGHT-OF-WAY),           §
3.253 ACRES OF LAND, MORE          §
OR     LESS,     TEMPORARY         §
WORK SPACE, 0.429 ACRES            §
OF LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY
                                   §
WORK SPACE, AND 0.049
ACRES OF LAND, MORE OR             §
LESS, TEMPORARY ROAD               §
ACCESS EASEMENT AND                §
1.957 ACRES OF LAND, MORE          §
OR     LESS,     TEMPORARY         §
ROAD ACCESS EASEMENT               §
IN     GRADY         COUNTY,       §
OKLAHOMA; Melford Scott            §
and Margaret L. Scott, Trustees    §
of the Melford Scott and
                                   §
Margaret L. Scott Revocable
Trust dated the 7th day of July,   §
2005; Central Land Consulting      §
LLC;                               §


                                                                    29
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 30 of 78




                                  §
and                               §
                                  §
TRACT NO. GR-0314.010,            §
1.694 ACRES OF LAND, MORE
                                  §
OR     LESS,    PERMANENT
EASEMENT          (PIPELINE       §
RIGHT-OF-WAY),          1.683     §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §
SPACE, AND 0.224 ACRES OF         §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE IN GRADY               §
COUNTY,         OKLAHOMA;         §
Connie Gayle Huseman; Central
                                  §
Land Consulting LLC;
                                  §
and                               §
                                  §
TRACT NO. GR-0322.010,            §
 4.542 ACRES OF LAND,             §
MORE          OR         LESS,    §
PERMANENT         EASEMENT        §
(PIPELINE RIGHT-OF-WAY),          §
4.542 ACRES OF LAND, MORE         §
OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.918
                                  §
ACRES OF LAND, MORE OR
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE              §
IN      GRADY       COUNTY,       §
OKLAHOMA; Melford L. Scott        §
and Margaret L. Scott, Trustees   §
of the Melford L. Scott and       §
Margaret L. Scott Revocable       §
Trust; Central Land Consulting    §
LLC;                              §
                                  §
and
                                  §
TRACT NO. GR-0336.000,            §
                                  §


                                                                    30
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 31 of 78




 2.526 ACRES OF LAND,           §
MORE          OR        LESS,   §
PERMANENT         EASEMENT      §
(PIPELINE RIGHT-OF-WAY),        §
2.526    ACRES OF LAND,
                                §
MORE          OR        LESS,
TEMPORARY WORK SPACE,           §
IN     GRADY        COUNTY,     §
OKLAHOMA; Sandy Creek           §
Farms, Inc.; Central Land       §
Consulting LLC; The First       §
National Bank & Trust Co.;      §
                                §
and                             §
                                §
TRACT NO. GR-0338.000,
                                §
 6.334 ACRES OF LAND,
                                §
MORE          OR        LESS,
PERMANENT         EASEMENT      §
(PIPELINE RIGHT-OF-WAY),        §
6.417 ACRES OF LAND, MORE       §
OR     LESS,    TEMPORARY       §
WORK SPACE, 0.894 ACRES         §
OF LAND, MORE OR LESS,          §
ADDITIONAL TEMPORARY            §
WORK SPACE, AND 0.593           §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY ROAD
                                §
ACCESS      EASEMENT,      IN
GRADY               COUNTY,     §
OKLAHOMA, Sandy Creek           §
Farms, Inc.; Central Land       §
Consulting LLC; The First       §
National Bank & Trust Co.;      §
                                §
and                             §
                                §
TRACT NO. GR-0340.000,          §
 1.704 ACRES OF LAND,
                                §
MORE         OR      LESS,
PERMANENT       EASEMENT        §
(PIPELINE RIGHT-OF-WAY),        §
1.685 ACRES OF LAND, MORE       §


                                                                    31
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 32 of 78




OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.707             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE
                                  §
IN     GRADY        COUNTY,
OKLAHOMA; Sandy Creek             §
Farms, Inc.; Central Land         §
Consulting LLC; The First         §
National Bank & Trust Co.;        §
                                  §
and                               §
                                  §
TRACT NO. GR-0340.010,            §
 1.640 ACRES OF LAND,             §
MORE           OR        LESS,
                                  §
PERMANENT           EASEMENT
                                  §
(PIPELINE RIGHT-OF-WAY),
1.620 ACRES OF LAND, MORE         §
OR     LESS,     TEMPORARY        §
WORK SPACE, IN GRADY              §
COUNTY,          OKLAHOMA,        §
Sandy Creek Farms, Inc.;          §
Central Land Consulting LLC;      §
The First National Bank & Trust   §
Co.;                              §
                                  §
and
                                  §
TRACT NO. GR-0353.000,            §
 3.177 ACRES OF LAND,             §
MORE         OR      LESS,        §
PERMANENT       EASEMENT          §
(PIPELINE RIGHT-OF-WAY),          §
3.185 ACRES OF LAND, MORE         §
OR     LESS,  TEMPORARY           §
WORK SPACE, 1.184 ACRES           §
OF LAND, MORE OR LESS,            §
ADDITIONAL TEMPORARY
                                  §
WORK SPACE, AND 1.663
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY ROAD              §
ACCESS     EASEMENT,   IN         §


                                                                    32
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 33 of 78




GRADY                 COUNTY,       §
OKLAHOMA; Mark A. Morris,           §
as Trustee of the Mark A. Morris    §
Revocable Trust dated March         §
27, 2012; Marylin Morris,
                                    §
Trustee of the Marylin Morris
Revocable Trust dated March         §
27, 2012; Farm Service Agency;      §
First    National    Bank     of    §
Chickasha;      Central    Land     §
Consulting LLC;                     §
                                    §
and                                 §
                                    §
TRACT NO. GR-0355.000,              §
 1.660 ACRES OF LAND,
                                    §
MORE           OR          LESS,
                                    §
PERMANENT           EASEMENT
(PIPELINE RIGHT-OF-WAY),            §
1.660 ACRES OF LAND, MORE           §
OR     LESS,      TEMPORARY         §
WORK SPACE, AND 0.148               §
ACRES OF LAND, MORE OR              §
LESS,             ADDITIONAL        §
TEMPORARY WORK SPACE                §
IN      GRADY          COUNTY,      §
OKLAHOMA; Shana Marie               §
Elledge and Johnathan Eugene
                                    §
Elledge, Trustees of the Shana &
Johnathan     Eugene      Elledge   §
Family Trust Dated June 27,         §
2018; Mark Morris; Central          §
Land Consulting LLC;                §
                                    §
and                                 §
                                    §
TRACT NO. CL-KI-0026.000,           §
 3.045 ACRES OF LAND,               §
MORE         OR      LESS,
                                    §
PERMANENT       EASEMENT
(PIPELINE RIGHT-OF-WAY),            §
3.047 ACRES OF LAND, MORE           §
OR     LESS,  TEMPORARY             §


                                                                    33
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 34 of 78




WORK SPACE, AND 0.524             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE              §
IN KINGFISHER COUNTY,
                                  §
OKLAHOMA;        Vincent   N.
Rother;     Central      Land     §
Consulting LLC;                   §
                                  §
and                               §
                                  §
TRACT NO. CL-KI-0035.000,         §
 2.243 ACRES OF LAND,             §
MORE          OR         LESS,    §
PERMANENT         EASEMENT        §
(PIPELINE RIGHT-OF-WAY),
                                  §
2.237 ACRES OF LAND, MORE
                                  §
OR     LESS,    TEMPORARY
WORK SPACE, 0.599 ACRES           §
OF LAND, MORE OR LESS,            §
ADDITIONAL TEMPORARY              §
WORK SPACE, AND 0.300             §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY ROAD              §
ACCESS      EASEMENT        IN    §
KINGFISHER           COUNTY,      §
OKLAHOMA; Karen Schoeling         §
Manuel; Dale Schoeling; Central
                                  §
Land Consulting LLC;
                                  §
                                  §
and                               §
                                  §
TRACT NO. CL-KI-0065.000,         §
 3.015 ACRES OF LAND,             §
MORE         OR      LESS,        §
PERMANENT       EASEMENT          §
(PIPELINE RIGHT-OF-WAY),          §
3.015 ACRES OF LAND, MORE
                                  §
OR     LESS,  TEMPORARY
WORK SPACE, 0.172 ACRES           §
OF LAND, MORE OR LESS,            §
ADDITIONAL TEMPORARY              §


                                                                    34
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 35 of 78




WORK SPACE, AND 0.624                §
ACRES OF LAND, MORE OR               §
LESS, TEMPORARY ROAD                 §
ACCESS EASEMENT,               IN    §
KINGFISHER             COUNTY,
                                     §
OKLAHOMA; Terry Bruce
Luber, Personal Representative       §
of the Estate of Willis E. Luber,    §
deceased, and all heirs and, or      §
legatees,   devisees,    trustees,   §
creditors and assigns of Willis E.   §
Luber, deceased; Sheryl Lynn         §
Luber; W. Bruce Luber; Terry         §
Bruce Luber; Central Land            §
Consulting LLC;                      §
                                     §
and
                                     §
TRACT NO. CL-KI-0066.000,            §
3.045 ACRES OF LAND, MORE            §
OR      LESS,     PERMANENT          §
EASEMENT             (PIPELINE       §
RIGHT-OF-WAY),             2.972     §
ACRES OF LAND, MORE OR               §
LESS, TEMPORARY WORK                 §
SPACE, AND 0.613 ACRES OF            §
LAND, MORE OR LESS,                  §
ADDITIONAL TEMPORARY
                                     §
WORK           SPACE          IN
KINGFISHER            COUNTY,        §
OKLAHOMA; Albert Joseph              §
Skoch; The Dennis G. and Helen       §
M. Jones 2015 Revocable Trust        §
dated the 17th day of March,         §
2015, Dennis G. Jones and Helen      §
M. Jones, Co-Trustees; The           §
Earlene R. Allison Trust Dated       §
September 11, 2017, a revocable      §
living trust, Earlene R. Allison,
                                     §
Trustee; Marilyn Elizabeth
Skoch; Robert Eugene Skoch,          §
Donald Richard Skoch; Marilyn        §
Elizabeth Skoch, Trustee of the      §


                                                                    35
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 36 of 78




Marilyn E. Skoch Trust dated §
June 20, 2018; Central Land §
Consulting LLC;                    §
                                   §
and
                                   §
TRACT NO. CL-KI-0067.000,          §
 1.508 ACRES OF LAND, §
MORE           OR          LESS, §
PERMANENT           EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
1.508 ACRES OF LAND, MORE §
OR      LESS,     TEMPORARY §
WORK SPACE, AND 0.458 §
ACRES OF LAND, MORE OR §
LESS,             ADDITIONAL
                                   §
TEMPORARY WORK SPACE
                                   §
IN KINGFISHER COUNTY,
OKLAHOMA, Terry Bruce §
Luber, Personal Representative §
of the Estate of Willis E. Luber, §
deceased, and all heirs and, or §
legatees,   devisees,    trustees, §
creditors and assigns of Willis E. §
Luber, deceased; Central Land §
Consulting LLC;                    §
                                   §
                                   §
and
                                   §
TRACT NO. CL-KI-0069.000,          §
 1.986 ACRES OF LAND, §
MORE           OR          LESS, §
PERMANENT           EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
1.988 ACRES OF LAND, MORE §
OR      LESS,     TEMPORARY §
WORK SPACE, AND 0.652 §
ACRES OF LAND, MORE OR
                                   §
LESS,             ADDITIONAL
TEMPORARY WORK SPACE §
IN KINGFISHER COUNTY, §
OKLAHOMA;                          §


                                                                    36
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 37 of 78




Bradley Charles Krittenbrink; §
Central Land Consulting LLC;     §
                                 §
and                              §
                                 §
TRACT NO. CL-KI-0074.000,
 2.397 ACRES OF LAND, §
MORE           OR         LESS, §
PERMANENT          EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
2.476 ACRES OF LAND, MORE §
OR     LESS,     TEMPORARY §
WORK SPACE, AND 0.726 §
ACRES OF LAND, MORE OR §
LESS,            ADDITIONAL §
TEMPORARY WORK SPACE
                                 §
IN KINGFISHER COUNTY,
                                 §
OKLAHOMA, Edward Rother;
Herman     J.    Rother;    The §
Equitable Life Assurance Society §
of the United States; Central §
Land Consulting LLC;             §
                                 §
and                              §
                                 §
TRACT NO. CL-KI-0076.000,        §
 3.120 ACRES OF LAND, §
MORE           OR         LESS,
                                 §
PERMANENT          EASEMENT
(PIPELINE RIGHT-OF-WAY), §
3.120 ACRES OF LAND, MORE
OR     LESS,    TEMPORARY         §
WORK SPACE, AND 0.486             §
ACRES OF LAND, MORE OR            §
LESS,           ADDITIONAL        §
TEMPORARY WORK SPACE              §
IN KINGFISHER COUNTY,             §
OKLAHOMA, Bernita M. Wolf,        §
Trustee of the Bernita M. Wolf
                                  §
Living Trust dated June 21,
2002; Donna M. Coley, Successor   §
Trustee of the Bernita M. Wolf    §
Living Trust dated June 21,       §


                                                                    37
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 38 of 78




2002; Central Land Consulting §
LLC;                               §
                                   §
and                                §
                                   §
TRACT NO. CL-KI-0077.000,
3.106 ACRES OF LAND, MORE §
OR     LESS,      PERMANENT §
EASEMENT              (PIPELINE §
RIGHT-OF-WAY),              2.962 §
ACRES OF LAND, MORE OR §
LESS, TEMPORARY WORK §
SPACE, AND 0.697 ACRES OF §
LAND, MORE OR LESS, §
ADDITIONAL TEMPORARY §
WORK            SPACE          IN
                                   §
KINGFISHER             COUNTY,
                                   §
OKLAHOMA, KR&K Inc.;
Central Land Consulting LLC;       §
                                   §
and                                §
                                   §
TRACT NO. CL-KI-0078.000,          §
 0.932 ACRES OF LAND, §
MORE            OR         LESS, §
PERMANENT           EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
0.721 ACRES OF LAND, MORE
                                   §
OR     LESS,      TEMPORARY
WORK SPACE, AND 0.165 §
ACRES OF LAND, MORE OR §
LESS,             ADDITIONAL §
TEMPORARY WORK SPACE §
IN KINGFISHER COUNTY, §
OKLAHOMA,           Ralph       E. §
Schaefer; Mary Jo Hoffman, §
Trustee of the Mary Jo Hoffman §
Revocable Trust dated January §
14, 2005; Matthias B. Schaefer
                                   §
and    Marla      M.     Schaefer
individually and as Co-Trustees §
of the Schaefer Family Trust §
dated April 21, 2006; Barbara M. §


                                                                    38
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 39 of 78




Schaefer;    Central     Land §
Consulting LLC;                §
                               §
                               §
and
                               §
TRACT NO. CL-KI-0079.010,      §
 0.621 ACRES OF LAND, §
MORE          OR        LESS, §
PERMANENT        EASEMENT §
(PIPELINE RIGHT-OF-WAY), §
0.832 ACRES OF LAND, MORE §
OR     LESS,    TEMPORARY §
WORK         SPACE,        IN §
KINGFISHER          COUNTY, §
OKLAHOMA; Louise Marie
                               §
Hubbard, Trustee of the Louise
                               §
Marie Hubbard Living Trust
Agreement dated November 11, §
1993; Central Land Consulting §
LLC;                           §
                               §
and                            §
                               §
TRACT NO. CL-KI-0080.000,      §
 1.562 ACRES OF LAND, §
MORE          OR        LESS, §
PERMANENT        EASEMENT
                               §
(PIPELINE RIGHT-OF-WAY),
1.562 ACRES OF LAND, MORE §
OR     LESS,    TEMPORARY §
WORK SPACE, AND 0.353 §
ACRES OF LAND, MORE OR §
LESS,           ADDITIONAL §
TEMPORARY WORK SPACE §
IN KINGFISHER COUNTY, §
OKLAHOMA; Vincent Ray §
Mueggenborg; Central Land §
Consulting LLC;
                               §
                               §
and                            §
                               §


                                                                    39
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 40 of 78




TRACT NO. CL-KI-0081.000,        §
 3.871 ACRES OF LAND,            §
MORE          OR         LESS,   §
PERMANENT        EASEMENT        §
(PIPELINE RIGHT-OF-WAY),
                                 §
3.780 ACRES OF LAND, MORE
OR     LESS,   TEMPORARY         §
WORK SPACE, AND 0.984            §
ACRES OF LAND, MORE OR           §
LESS,          ADDITIONAL        §
TEMPORARY WORK SPACE             §
IN KINGFISHER COUNTY,            §
OKLAHOMA; Dale F Rother          §
and Marian Elizabeth Rother;     §
Central Land Consulting LLC;     §
                                 §
and
                                 §
TRACT NO. VL-ST-0003.000,        §
0.843ACRES OF LAND, MORE         §
OR     LESS,     PERMANENT       §
EASEMENT           (PIPELINE     §
RIGHT-OF-WAY),           0.386   §
ACRES OF LAND, MORE OR           §
LESS, TEMPORARY WORK             §
SPACE, AND 0.214 ACRES OF        §
LAND, MORE OR LESS,              §
ADDITIONAL TEMPORARY
                                 §
WORK SPACE IN STEPHENS
COUNTY,          OKLAHOMA;       §
Daniel E. McCarley, Trustee of   §
the Daniel E. McCarley Trust,    §
dated May 25, 2007; Douglas      §
Robert Irwin; Jennifer Ann       §
Irwin; Amanda L Irwin; Gina      §
Lynn Lankford; Johnyne Rees;     §
Stephen R. Whitten; Melinda K.   §
Craig, same person as Melinda    §
Kay Whitten, same person as
                                 §
Melinda Kay Whitten Craig;
John R. Whitten;                 §
                                 §
and                              §


                                                                    40
    Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 41 of 78




                                      §
TRACT NO. VL-ST-0018.010,             §
 2.830 ACRES OF LAND,                 §
MORE            OR          LESS,     §
PERMANENT            EASEMENT
                                      §
(PIPELINE RIGHT-OF-WAY),
1.488 ACRES OF LAND, MORE             §
OR      LESS,      TEMPORARY          §
WORK SPACE, AND 0.870                 §
ACRES OF LAND, MORE OR                §
LESS,              ADDITIONAL         §
TEMPORARY WORK SPACE                  §
IN    STEPHENS         COUNTY,        §
OKLAHOMA; Norwest Capital             §
Management & Trust Co.,               §
Trustee or Successor Trustee of
                                      §
the Revocable Living Trust
                                      §
Agreement dated December 17,
1980, Troy Goodwin, agent; A. P.      §
Goodwin, Jr.; Donald L. Green;        §
E Arline Sims; Imogene A.             §
Lewis; Lucille Sims whether alive     §
or     deceased,       and,      if   §
deceased, the executor, executrix     §
and, or administrator of the          §
Estate of Lucille Sims, deceased,     §
and all heirs and, or legatees,       §
devisees, trustees, creditors and
                                      §
assigns of Lucille Sims, deceased;
D. Darlene Henricks; E. Arlene        §
Sims; Robert P. Sims, whether         §
alive or deceased,        and, if     §
deceased, the executor, executrix     §
and, or administrator of the          §
Estate of Robert P. Sims,             §
deceased, and all heirs and, or       §
legatees,   devisees,     trustees,   §
creditors and assigns of Robert P.    §
Sims,     deceased;      Elizabeth
                                      §
Beeson, Trustee(s) of the James
F. Beeson and Elizabeth Beeson        §
Family Trust created January          §
20, 1992; Kelly J. Egebrecht;         §


                                                                     41
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 42 of 78




Donna A. Hornberger; Donna A.        §
Hornberger;       Silas     Virgil   §
Goodwin and Sharon Diane             §
Goodwin, as Trustees of the Silas    §
Virgil Goodwin and Sharon
                                     §
Diane Goodwin Revocable Trust,
dated July 20, 1998; Charles         §
Dean       Goodwin;        Wanda     §
Williams,     formerly      Daily;   §
William Presto Gray; Amaleta         §
Marline Gray; Kenneth Ray            §
Gray; Amaleta Marlina Sharp;         §
Lucille Gray, s/p/a Lucia Gray,      §
whether alive or deceased, and,      §
if deceased,      the executor,      §
executrix and, or administrator
                                     §
of the Estate of Lucille Gray,
                                     §
s/p/a Lucia Gray, deceased, and
all heirs and, or legatees,          §
devisees, trustees, creditors and    §
assigns of Lucille Gray, s/p/a       §
Lucia Gray, deceased; David          §
Nunley; Alan Morgan; Donny           §
Morgan; Kevin Morgan; Hettie         §
Mae Ditmore; Cleo C. Holland,        §
Jr.; Clytis Reynolds, whether        §
alive or deceased,        and, if    §
deceased, the executor, executrix
                                     §
and, or administrator of the
Estate of Clytis Reynolds,           §
deceased, and all heirs and, or      §
legatees,   devisees,    trustees,   §
creditors and assigns of Clytis      §
Reynolds, deceased; Pernecie         §
Bocast; Gladys Reusser; Peggy        §
Joe Chadwick, nee Holland;           §
Donna Kay Hornback; Ojuana           §
A. Nichols, whether alive or         §
deceased, and, if deceased, the
                                     §
executor, executrix and, or
administrator of the Estate of       §
Ojuana A. Nichols, deceased, and     §
all heirs and, or legatees,          §


                                                                    42
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 43 of 78




devisees, trustees, creditors and    §
assigns of Ojuana A. Nichols,        §
deceased; Dianna Olcott now          §
McCreight;       Rebecca     Jean    §
Behrendt, whether alive or
                                     §
deceased, and, if deceased, the
executor, executrix and, or          §
administrator of the Estate of       §
Rebecca       Jean      Behrendt,    §
deceased, and all heirs and, or      §
legatees,    devisees,   trustees,   §
creditors and assigns of Rebecca     §
Jean      Behrendt,     deceased;    §
Wynema D. Nix, whether alive or      §
deceased, and, if deceased, the      §
executor, executrix and, or
                                     §
administrator of the Estate of
                                     §
Wynema D. Nix, deceased, and
all heirs and, or legatees,          §
devisees, trustees, creditors and    §
assigns of Wynema D. Nix,            §
deceased; Debra D. Nix; Donna        §
D. Nix; Richard D. Nix; Billy        §
Dwain Ferguson; Danny Ray            §
Ferguson; Rory Dale Ferguson;        §
Vicki Lynn Ferguson, now             §
Fryar,; Mary Jo Bush, a/k/a          §
Mary Jo Newman, now Hotchko,
                                     §
whether alive or deceased, and,
if deceased,       the executor,     §
executrix and, or administrator      §
of the Estate of Mary Jo Bush,       §
a/k/a Mary Jo Newman, now            §
Hotchko, deceased, and all heirs     §
and, or legatees, devisees,          §
trustees, creditors and assigns of   §
Mary Jo Bush, a/k/a Mary Jo          §
Newman,         now      Hotchko,    §
deceased; Ray Gene Newman,
                                     §
whether alive or deceased, and,
if deceased,       the executor,     §
executrix and, or administrator      §
of the Estate of Ray Gene            §


                                                                    43
    Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 44 of 78




Newman, deceased, and all heirs       §
and, or legatees, devisees,           §
trustees, creditors and assigns of    §
Ray Gene Newman, deceased;            §
Frona Vastal Goodwin, whether
                                      §
alive or deceased,       and, if
deceased, the executor, executrix     §
and, or administrator of the          §
Estate of Frona Vastal Goodwin,       §
deceased, and all heirs and, or       §
legatees,    devisees,   trustees,    §
creditors and assigns of Frona        §
Vastal     Goodwin,     deceased;     §
Michael Don Goodwin; Judith           §
Carrol Snider;                        §
                                      §
and
                                      §
TRACT NO. VL-ST-0024.000,             §
1.908 ACRES OF LAND, MORE             §
OR      LESS,      PERMANENT          §
EASEMENT              (PIPELINE       §
RIGHT-OF-WAY),               0.957    §
ACRES OF LAND, MORE OR                §
LESS, TEMPORARY WORK                  §
SPACE, AND 0.318 ACRES OF             §
LAND, MORE OR LESS,                   §
ADDITIONAL TEMPORARY
                                      §
WORK SPACE IN STEPHENS
COUNTY,            OKLAHOMA;          §
Charles Allen Regan; Robert           §
Edward Regan; Marsha Nan              §
Regan, a.k.a Marsha Nan Regan         §
Purtell; John Patrick Regan;          §
Marcella W. Regan whether alive       §
or     deceased,       and,      if   §
deceased, the executor, executrix     §
and, or administrator of the          §
Estate     of     Marcella     W.
                                      §
Regan, deceased, and all heirs
and, or legatees, devisees,           §
trustees, creditors and assigns of    §
                                      §


                                                                     44
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 45 of 78




Marcella W. Regan, deceased; §
Central Land Consulting LLC;       §
                                   §
and                                §
                                   §
TRACT NO. VL-ST-0025.000,
0.863 ACRES OF LAND, MORE §
OR      LESS,     PERMANENT §
EASEMENT              (PIPELINE §
RIGHT-OF-WAY),              0.430 §
ACRES OF LAND, MORE OR §
LESS, TEMPORARY WORK §
SPACE, AND 0.120 ACRES OF §
LAND, MORE OR LESS, §
ADDITIONAL TEMPORARY §
WORK SPACE IN STEPHENS
                                   §
COUNTY,           OKLAHOMA;
                                   §
Charles Allen Regan; Robert
Edward Regan; Marsha Nan §
Regan, a.k.a Marsha Nan Regan §
Purtell; John Patrick Regan; §
Marcella W. Regan whether §
alive or deceased,       and, if §
deceased, the executor, executrix §
and, or administrator of the §
Estate of Marcella W. Regan, §
deceased, and all heirs and, or §
legatees,   devisees,    trustees,
                                   §
creditors and assigns of Marcella
W. Regan, deceased; Central §
Land Consulting LLC;               §
                                   §
and                                §
                                   §
TRACT NO. VL-ST-0026.000,          §
2.277 ACRES OF LAND, MORE §
OR      LESS,     PERMANENT §
EASEMENT              (PIPELINE §
RIGHT-OF-WAY),              1.138
                                   §
ACRES OF LAND, MORE OR
LESS, TEMPORARY WORK §
SPACE, AND 0.188 ACRES OF §
LAND, MORE OR LESS, §


                                                                    45
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 46 of 78




ADDITIONAL TEMPORARY                 §
WORK SPACE IN STEPHENS               §
COUNTY,            OKLAHOMA;         §
Jimmy R. Barker; Marie               §
Robinson whether alive or
                                     §
deceased, and, if deceased, the
executor, executrix and, or          §
administrator of the Estate of       §
Marie Robinson, deceased, and        §
all heirs and, or legatees,          §
devisees, trustees, creditors and    §
assigns of Marie Robinson,           §
deceased; Jimmy Ray Barker;          §
Jackie Ruth Barker, whether          §
alive or deceased, and, if           §
deceased, the executor, executrix
                                     §
and, or administrator of the
                                     §
Estate of Jackie Ruth Barker,
deceased, and all heirs and, or      §
legatees,    devisees,   trustees,   §
creditors and assigns of Jackie      §
Ruth Barker, deceased; Suellen       §
Kaye Thiessen; Ronald D.             §
Barker; B.G. Hestand, whether        §
alive or deceased,        and, if    §
deceased, the executor, executrix    §
and, or administrator of the         §
Estate of B.G. Hestand, deceased,
                                     §
and all heirs and, or legatees,
devisees, trustees, creditors and    §
assigns    of    B.G.    Hestand,    §
deceased; John Hestand, whether      §
alive or deceased, and, if           §
deceased, the executor, executrix    §
and, or administrator of the         §
Estate    of    John     Hestand,    §
deceased, and all heirs and, or      §
legatees,    devisees,   trustees,   §
creditors and assigns of John
                                     §
Hestand,      deceased;     Sallie
Hestand Rawlinson, whether           §
alive or deceased, and, if           §
deceased, the executor, executrix    §


                                                                    46
    Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 47 of 78




and, or administrator of the          §
Estate     of    Sallie   Hestand     §
Rawlinson, deceased, and all          §
heirs and, or legatees, devisees,     §
trustees, creditors and assigns of
                                      §
Sallie    Hestand       Rawlinson,
deceased; Cora Hestand Mosby,         §
whether alive or deceased, and, if    §
deceased, the executor, executrix     §
and, or administrator of the          §
Estate of Cora Hestand Mosby,         §
deceased, and all heirs and, or       §
legatees,     devisees,   trustees,   §
creditors and assigns of Cora         §
Hestand Mosby, deceased; Isaac        §
D. Hestand, whether alive or
                                      §
deceased, and, if deceased, the
                                      §
executor, executrix and, or
administrator of the Estate of        §
Isaac D. Hestand, deceased, and       §
all heirs and, or legatees,           §
devisees, trustees, creditors and     §
assigns of Isaac D. Hestand,          §
deceased;       Ruth      Hestand     §
Pettijohn, whether alive or           §
deceased, and, if deceased, the       §
executor, executrix and, or           §
administrator of the Estate of
                                      §
Ruth       Hestand       Pettijohn,
deceased, and all heirs and, or       §
legatees,     devisees,   trustees,   §
creditors and assigns of Ruth         §
Hestand Pettijohn, deceased;          §
Arva Hestand Arnold, whether          §
alive or deceased, and, if            §
deceased, the executor, executrix     §
and, or administrator of the          §
Estate of Arva Hestand Arnold,        §
deceased, and all heirs and, or
                                      §
legatees,     devisees,   trustees,
creditors and assigns of Arva         §
Hestand Arnold, deceased;             §
                                      §


                                                                     47
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 48 of 78




and                             §
                                §
TRACT NO. GA-0444.000,          §
1.659 ACRES OF LAND, MORE       §
OR     LESS,    PERMANENT
                                §
EASEMENT          (PIPELINE
RIGHT-OF-WAY),         1.641    §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY WORK            §
SPACE, 0.383 ACRES OF           §
LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY            §
WORK SPACE, AND 0.190           §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY ROAD            §
ACCESS      EASEMENT      IN
                                §
GARVIN             COUNTY,
                                §
OKLAHOMA;        Danny     T.
Christian;   Central   Land     §
Consulting LLC;                 §
                                §
and                             §
                                §
TRACT NO. GA-0445.000,          §
0.06ACRES OF LAND, MORE         §
OR     LESS,    PERMANENT       §
EASEMENT          (PIPELINE     §
RIGHT-OF-WAY),         0.161
                                §
ACRES OF LAND, MORE OR
LESS, TEMPORARY WORK            §
SPACE, 0.072 ACRES OF           §
LAND, MORE OR LESS,             §
ADDITIONAL TEMPORARY            §
WORK SPACE, AND 0.698           §
ACRES OF LAND, MORE OR          §
LESS, TEMPORARY ROAD            §
ACCESS      EASEMENT      IN    §
GARVIN             COUNTY,      §
OKLAHOMA;        Danny     T.
                                §
Christian;   Central   Land
Consulting LLC;                 §
                                §
and                             §


                                                                    48
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 49 of 78




                                  §
TRACT NO. GA-0448.000,            §
1.597 ACRES OF LAND, MORE         §
OR     LESS,    PERMANENT         §
EASEMENT          (PIPELINE
                                  §
RIGHT-OF-WAY),         1,597
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY WORK              §
SPACE, 0.424 ACRES OF             §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE, AND 1.114             §
ACRES OF LAND, MORE OR            §
LESS, TEMPORARY ROAD              §
ACCESS      EASEMENT      IN      §
GARVIN             COUNTY,
                                  §
OKLAHOMA;        Danny     T.
                                  §
Christian;   Central   Land
Consulting LLC;                   §
                                  §
and                               §
                                  §
TRACT NO. GA-0450.000,            §
0.030 ACRES OF LAND, MORE         §
OR     LESS,    PERMANENT         §
EASEMENT            (PIPELINE     §
RIGHT-OF-WAY),           0.134    §
ACRES OF LAND, MORE OR
                                  §
LESS, TEMPORARY WORK
SPACE, AND 0.207 ACRES OF         §
LAND, MORE OR LESS,               §
ADDITIONAL TEMPORARY              §
WORK SPACE IN GARVIN              §
COUNTY, OKLAHOMA; Dan             §
Christian, Johnettee Christian;   §
Central Land Consulting LLC;      §
                                  §
and                               §
                                  §
TRACT NO. GA-0453.000,
1.632 ACRES OF LAND, MORE         §
OR     LESS,   PERMANENT          §
EASEMENT         (PIPELINE        §


                                                                    49
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 50 of 78




RIGHT-OF-WAY),               1.631   §
ACRES OF LAND, MORE OR               §
LESS, TEMPORARY WORK                 §
SPACE, AND 0.161 ACRES OF            §
LAND, MORE OR LESS,
                                     §
ADDITIONAL TEMPORARY
WORK SPACE IN GARVIN                 §
COUNTY, OKLAHOMA;                    §
A Michael Monroe; C. Patrick         §
Wallace, whether alive or            §
deceased, and, if deceased, the      §
executor, executrix and, or          §
administrator of the Estate of C.    §
Patrick Wallace, deceased,           §
and all heirs and, or legatees,      §
devisees, trustees, creditors and
                                     §
assigns of C. Patrick Wallace,
                                     §
deceased; Jon Kent Curby; Jay
Lynn Perkins; Ken Christian          §
Perkins; Phillip Lee Perkins;        §
Dan Christian; Dale P. Cowan;        §
H. F. Bare, whether alive or         §
deceased, and, if deceased, the      §
executor, executrix and, or          §
administrator of the Estate of H.    §
F. Bare, deceased, and all heirs     §
and, or legatees, devisees,          §
trustees, creditors and assigns of
                                     §
H. F. Bare, deceased; Lola M.
Bare; Dawn Hull; Christy             §
Rogers; Misty Bare; Central          §
Land Consulting LLC;                 §
                                     §
and                                  §
                                     §
TRACT NO. GA-0469.010,               §
0.860 ACRES OF LAND,                 §
MORE        OR       LESS,           §
TEMPORARY ROAD ACCESS
                                     §
EASEMENT      IN   GARVIN
COUNTY,        OKLAHOMA;             §
James A. Clark and Cheri S.          §
Clark; Cecil Hooks; Chere            §


                                                                    50
   Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 51 of 78




Hooks; Dorscine S. Littles, as       §
Trustee of The Revocable Trust       §
Agreement of Dorscine S. Littles;    §
The executor, executrix and, or      §
administrator of the Estate of
                                     §
Tams Bixby Spigner, deceased,
and all heirs and, or legatees,      §
devisees, trustees, creditors and    §
assigns of Tams Bixby Spigner,       §
deceased; L.K. Spigner, Jr.;         §
Evelyn Edwards, whether alive        §
or deceased, and, if deceased, the   §
executor, executrix and, or          §
administrator of the Estate of       §
Evelyn Edwards, deceased, and        §
all heirs and, or legatees,
                                     §
devisees, trustees, creditors and
                                     §
assigns of Evelyn Edwards,
deceased; Alvin Moton Spigner;       §
The      executrix     and,     or   §
administrator of the Estate of       §
Theresa Spigner “Potts Bonner,       §
deceased, and all heirs and, or      §
legatees,    devisees,   trustees,   §
creditors and assigns of Theresa     §
Spigner      “Potts”      Bonner,    §
deceased; Jessie Davis; Theresa      §
Caldwell       a/k/a      Theresa
                                     §
Foreman; Itasca Renee’ Banks
a/k/a Renee’; Clezell Foreman;       §
Denise McGee a/k/a Denese            §
Foreman; Althea Foreman;             §
Kenneth Wright; Catherine            §
Walker a/k/a Catherine Wright;       §
Zachary Wright; Zoe Wright           §
a/k/a Zoelea Wright a/k/a Zoe        §
Lea Wright; Jerome Wright, II;       §
The      executrix     and,     or   §
administrator of the Estate of
                                     §
Nathan A. Spigner, deceased,
and all heirs and, or legatees,      §
devisees, trustees, creditors and    §
assigns of Nathan A. Spigner,        §


                                                                    51
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 52 of 78




deceased; Margaret Spigner             §
Hudson; The executrix and, or          §
administrator of the Estate of         §
Bob Shirey, deceased, and all          §
heirs and, or legatees, devisees,
                                       §
trustees, creditors and assigns of
Bob Shirey, deceased; Gregory          §
Rick Shirey; Sheree R. Burkett;        §
Dorothy Sue Riley, s/p/a Dorothy       §
Hudson;                                §
                                       §
 and                                   §
                                       §
 Any Heirs, Successors and             §
 Assigns of the Above-Named            §
 Defendants,
                                       §
                                       §
 and
                                       §
 Any Unknown Owners of the             §
 Above-Named Tracts,                   §
                                       §
                                       §
            Defendants.                §


 SECOND AMENDED VERIFIED COMPLAINT FOR CONDEMNATION

       Plaintiff Midship Pipeline Company, LLC (“Plaintiff” or “Midship”), by and

through counsel, files this Second Amended Verified Complaint for Condemnation

(“Verified Complaint”) pursuant to the Natural Gas Act (“NGA”), 15 U.S.C. §

717f(h) and Federal Rule of Civil Procedure 71.1, which provides, in part, that the

plaintiff may -- as often as it wants -- amend the complaint without leave of court at

any time before the trial compensation. Fed. R. Civ. P. 71.1(f). Midship seeks an

order of condemnation for the permanent pipeline, temporary work space, surface

site, permanent and temporary road access and other rights-of-way and easements

                                                                                   52
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 53 of 78




(the “Easements” as hereinafter defined), which are described below and identified,

described and depicted on Exhibit 1 (collectively, Exhibit 1) attached hereto and

incorporated herein, and for such other legal and equitable relief as may be

appropriate, specifically including injunctive relief allowing Midship to

immediately enter the property to conduct necessary surveys and clear the

Easements and commence and complete construction and restoration efforts and

operate and maintain the pipeline described in paragraph 1 below while the proper

amount of compensation for the taking is resolved in this action.

                  Jurisdiction, Venue, and Authority for Taking

       1.      Midship is the holder of a Certificate of Public Convenience and

Necessity (“Certificate”) issued on August 13, 2018, by the Federal Energy

Regulatory Commission (“FERC”), under Docket Nos. CP17-458-00, a true and

correct copy of which is attached hereto as Exhibit 2 and incorporated herein, to

survey, construct, lay, maintain, inspect, erect, alter, operate, protect, repair, replace

with same or lesser size pipe, remove and, or abandon in place approximately 199.6

miles of new 36-inch-diameter natural gas pipeline in Kingfisher, Canadian, Grady,

Garvin, Stephens, Carter, Johnston, and Bryan Counties, Oklahoma, 20.4 miles of

new 30-inch-diameter pipeline lateral in Kingfisher County, Oklahoma, 13.6 miles

of new 16-inch-diameter pipeline lateral in Stephens, Carter, and Garvin Counties,

Oklahoma, three (3) compressor stations, a booster station, and accompanying

facilities to provide firm transportation capacity from the South Central Oklahoma

Oil Province (“SCOOP”) and the Sooner Trend Anadarko Basin Canadian and


                                                                                       53
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 54 of 78




Kingfisher (“STACK”) play in the Anadarko Basin in Oklahoma to existing natural

gas pipelines near Bennington, Oklahoma for transport to growing Gulf Coast and

Southeast markets (the Midcontinent Supply Header Interstate Pipeline Project,

hereinafter, the “MIDSHIP Project” or “Project”). See Exhibit 2 at pp. 2-5. The

MIDSHIP Project will provide up to 1,440 MMcf/d of new firm transportation

capacity to create a critical link between increasing production in the STACK and

SCOOP plays in the Anadarko and growing Gulf Coast and Southeast markets, and

represents an approximate $1.0 billion capital investment of private funds for public

infrastructure under the NGA. See Exhibit 2 pp. 1, 12.

       2.     This is a civil action for the taking of property interests under the

power of eminent domain and for the determination and award of just compensation

to the Surface Owners and Other Parties-in-Interest as identified on Exhibit 1. The

authority for the taking is 15 U.S.C. § 717f(h), which grants federal jurisdiction.

Additionally, jurisdiction exists under 28 U.S.C. §1331, because this action arises

under the laws of the United States, and under 28 U.S.C. § 1337, because this action

arises under an Act of Congress regulating interstate commerce.

       3.     Pursuant to 15 U.S.C. § 717f(h), the compensation demanded or

claimed by the owner or owners of each tract to be burdened by the Easements on,

over, across and, or under each such tract exceeds $3,000.00, as does the amount

offered by Midship for such Easements.




                                                                                  54
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 55 of 78




       4.        Midship has not been able to acquire by contract, and, or is unable to

agree as to the amount of compensation to be paid for the Easements that will burden

the lands owned by the Defendants (as hereinafter defined).

       5.        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2)

because a substantial part of the properties that are the subject of this action are

situated within this judicial district, and it is proper to join all of the properties

identified on Exhibits 1-1.5 in this action and to join all of the Defendants.

                                         Parties

      6.         Midship is a natural gas company as defined by Section 2(a) of the

Natural Gas Act, 15 U.S.C. § 717(a)(6). Midship is a Delaware limited liability

company with a principal place of business at 700 Milam Street, Houston, Texas,

77002. It is registered to do business in, and is engaged in business in the State of

Oklahoma and within this federal district.

      7.         Midship is a company organized for the purpose, among other things,

of transporting natural gas in interstate commerce through pipes and conduits, and

is an interstate natural gas company within the meaning of the Natural Gas Act, 15

U.S.C. §§ 717a(6) and (1), and as such, is qualified to construct, install, own, operate

and maintain pipelines for the transmission of natural gas in interstate commerce.

      8.         Pursuant to the Certificate, the FERC has determined that the

MIDSHIP Project will:

              Midship has entered into long-term precedent agreements with four
              customers for a total of 925 MMcf per day of firm transportation capacity
              – about 64 percent of the system’s capacity. This is a substantial


                                                                                     55
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 56 of 78




             demonstration of market demand, both in general and in the context of
             the total design capacity of the MIDSHIP Project. Moreover, Midship has
             no existing customers from whom it could recover any of the costs
             associated with the unsubscribed capacity. Additionally, Midship’s
             recourse rates will be based on the design capacity of the constructed
             pipeline. These factors operate to place all risk for any unsubscribed
             capacity solely upon Midship, assuring the Commission that the project
             will not go forward unless it is financially viable. Under these
             circumstances, Midship has sufficiently demonstrated a need for the
             project. . . . Midship’s proposed project will serve a demonstrated
             demand for the transportation of natural gas. Based on the benefits the
             project will provide and the minimal adverse impacts on existing
             shippers, other pipelines and their captive customers, and landowners and
             surrounding communities, we find, consistent with the Certificate Policy
             Statement and NGA section 7(c), that the public convenience and
             necessity requires approval of the project, subject to the environmental
             and other conditions in this order.

Exhibit 2 at pp. 7-8, 31.


      9.        The Easements sought herein are needed by Midship to survey,

construct, lay, maintain, inspect, erect, alter, operate, protect, repair, replace with

same or lesser size pipe, remove and, or abandon in place the pipeline facilities for

the transportation of natural gas in interstate commerce and to fulfill the public

purposes for which the Certificate was issued. See Exhibit 2 at pp. 7, 25, 35.

       10.      The persons and, or entities known or whose names could be

ascertained by a reasonably diligent search of the records as owning or claiming

any interest in the tract or tracts on, over, across and, or under which the Easements

are to be situated as identified, depicted or described on Exhibits 1-1.5 and the

tracts (the “Parent Tracts”), are collectively referred to herein as “Defendants.”




                                                                                     56
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 57 of 78




       11.     There may be others who have or may claim some interest in the

Parent Tracts, whose names could not be ascertained by a reasonably diligent

search of the records. These persons and/or entities are made parties to this action

under the designation of “Unknown Owners” pursuant to Federal Rule of Civil

Procedure 71.1(c)(3).

       12.     The amount of the property sought for such Easements, as well as the

location of all Easements sought to be condemned in this action are within the scope

of the Certificate and are necessary for the operation of the MIDSHIP Project. A

map depicting the MIDSHIP Project’s overall approved route is attached hereto as

Exhibit 3.

       13.     Midship has voluntarily acquired the majority of the Easements

necessary for the MIDSHIP Project, and has negotiated with the Surface Owners in

an attempt to purchase amicably the Easements on, over, across and under the Parent

Tracts and has negotiated with Other Parties-in-Interest to accommodate pre-

existing rights within the lands to be traversed by the Easements and, or existing

facilities crossed by the Easements, all as necessary to survey, construct, lay,

maintain, inspect, erect, alter, operate, protect, repair, replace with same or lesser

size pipe, remove and, or abandon in place the MIDSHIP Project pipeline facilities,

but has not been able to reach an agreement in this regard. Furthermore, Midship

has made written offers to the affected Surface Owners for the Easements sought to

be acquired before instituting this action, but such offers have been rejected, or such

affected Surface Owners have failed to respond, thereby preventing negotiations.


                                                                                    57
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 58 of 78




      14.     Therefore, it is necessary for Midship to exercise its right of eminent

domain under Section 717f(h) of the Natural Gas Act, 15 U.S.C. §717f(h), to acquire

the needed Easements for the MIDSHIP Project.

                             The MIDSHIP Project

      15.     The MIDSHIP Project will provide up to 1,440 MMcf/d of new firm

transportation capacity to meet the demands of gas producers and, or shippers.

      16.     The MIDSHIP Project represents an approximate $1.0 billion

investment in energy infrastructure in the United States.

      17.     Pursuant to the Certificate, Midship must complete the authorized

construction of the proposed facilities and make them available for service within

by the In-Service Date specified in the Certificate, and much sooner to meet the

needs and requitements of its shippers.


      18.     Midship has entered into binding Precedent Service Agreements with

shippers for long-term firm transportation service for over sixty-four percent (64%)

of the 1,440 MMcf/d of the Midship Project’s design capacity. See Exhibit 2, p. 4.

In order to satisfy the requirements of the precedent agreements, Midship must

expeditiously commence construction of the Project so that the lines can be timely

placed in service to meet the needs and requirements of shippers and the shippers’

receiving customers.




                                                                                  58
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 59 of 78




       19.     The proposed construction schedule and the FERC and contractual In-

Service Dates for the MIDSHIP Project are driven by the public need for providing

a means of transporting large volumes of natural gas to market.

       20.     The MIDSHIP Project is a complex project that involves numerous

stakeholders, including gas producers and shippers, landowners, environmental and

public interest groups, Native American tribes, consumers, as well as numerous

governmental agencies, including FERC, the U.S. Environmental Protection

Agency (EPA), the U.S. Army Corps of Engineers (COE), the U.S. Fish and

Wildlife Service (USFWS), Oklahoma Department of Environmental Quality

(ODEQ) and Native American tribes.

       21.     Per the Certificate, the construction of the Midship Project must

comply with applicable environmental permits, approvals and regulations. See

Exhibit 2, Certificate, at pp. 34-41. As part of the Certificate issuance process, a

Final Environmental Impact Statement (“FEIS”) was issued by the FERC, which

assessed the potential environmental effects of the construction and operation of the

MIDSHIP Project, and concluded that the MIDSHIP Project, when constructed and

operated in accordance with applicable laws and regulations, and the mitigating

measures discussed in the FEIS and the FERC’s recommendations therein, the

MIDSHIP Project will have less-than-significant levels of adverse impacts. See e.g.,

FEIS at 5-1. FEIS findings are enclosed as Exhibits 4-4.10 (collecitevely, Exhibit

4) and are incorporated herein. In the Certificate, FERC concluded:




                                                                                  59
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 60 of 78




       [W]e agree with the conclusions presented in the final EIS and find that the
       project, if constructed and operated as described in the final EIS, is an
       environmentally acceptable action. Further, for the reasons discussed
       throughout the order, as stated above, we find that the project is in the public
       convenience and necessity.


See Exhibit 2 at p. 31.

       22.     Per the FEIS and the Certificate, to reduce impacts, if any, Midship

must finalize all surveys (including without limitation, lineal, cultural, soil, species,

karst, noise, wetland, and water well, ground water, and, or spring, surveys

inspections and, or sampling). If Midship is not granted immediate access to the

properties at issue, it will be unable to complete the necessary and required pre-

construction surveys, and to timely proceed with construction upon issuance by

FERC of a notice to proceed, and it will not be able to place the Project in-service

by the contractual in-service dates as expected by Midship’s shippers and their

customers and FERC.

       23.     The construction schedule for the MIDSHIP Project is constricted and

involves a complex logistical effort that will require the careful coordination of

multiple crews of up to 1,338 construction workers performing various stages of

work in an assembly-like fashion along the construction corridor of approximately

234 miles at a rate (distance per day) that is affected by topography, road, water

bodies and other factors.

       24.     To meet all of its shippers’ needs and those of its shippers’ customers,

while at the same time complying with applicable regulations and Midship’s



                                                                                      60
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 61 of 78




obligations as set forth in the Certificate, Midship must begin various surveys and

other pre-construction and then construction immediately upon receipt of a notice

to proceed.

       25.     Timing is of the essence, and maintaining the project schedule is

critical, as any delay in commencing and completing construction of the MIDSHIP

Project will likely prevent Midship from meeting the needs and requirements of its

shippers and its shippers’ receiving customers, while at the same time complying

with its FERC obligations under the Certificate.

     Count One: Condemnation of Property Interests to Be Acquired and
                             Property Use

      26.      The interests to be acquired by Midship are non-exclusive perpetual

fifty feet (50’) wide permanent pipeline rights-of-way and easements (the

“Permanent Pipeline Easements”) as same are identified, described and depicted on

Exhibit 1 hereto, to survey (including without limitation, lineal, cultural, soil,

species, karst, noise, wetland, and water well, ground water, and, or spring, surveys

inspections and, or sampling), construct, lay, maintain, inspect, erect, alter, operate,

protect, repair, replace with same or lesser size pipe, remove and, or abandon in

place one pipeline in the fifty feet (50’) wide permanent easements more fully

identified, described and depicted on Exhibits 1-1.5 hereto, said pipeline sections as

described above being not to exceed 36 inches in nominal diameter (the “Pipeline

or “Pipelines”), as set forth on Exhibits 1-1.5, and located within such Permanent

Pipeline Easements, together with such below ground valves (unless a surface site



                                                                                     61
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 62 of 78




easement is sought, in which case, Midship seeks to have the right to place both the

valve and other equipment and facilities above and below ground described below),

and below ground fittings, and below ground wires, cables, and other equipment

and appurtenances, and above ground cathodic protection test leads and control

devices, Tru Tracker or equivalent wires, and pipeline markers, as may be necessary

or convenient for construction, operation and maintenance of the Pipeline

(collectively, along with the equipment, facilities and devices to be located on

surface site easements described below, the “Facilities”), under, upon, across, and

through the Parent Tracts as identified, described and depicted on Exhibit 1.

      27.     Midship also seeks to condemn non-exclusive temporary workspaces

and additional temporary workspaces identified, described and depicted on Exhibit

1 hereto (collectively, the “Temporary Workspace Easements”).          Each of the

foregoing Temporary Workspace Easements shall be used by Midship solely for the

initial construction of the Project in the Permanent Pipeline Easements and Surface

Site Easements and for the restoration and remediation of the land after initial

construction and shall expire upon completion of the initial construction and

restoration and remediation or upon the expiration of twenty-four months from the

commencement of construction in the county in which the Temporary Workspace

Easement at issue is located, whichever occurs first. Thereafter, all of Midship’s

privileges and rights on or to use of the Temporary Workspace Easements shall

terminate.




                                                                                 62
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 63 of 78




      28.      Midship also seeks to condemn exclusive perpetual permanent surface

easements, including but not limited to T-Tap Surface Site, Main Line Valve Site

(collectively, the “Surface Site Easements”) to be used solely for the Pipeline for

the purpose of constructing, maintaining, operating, removing, changing the size of,

relocating, replacing, protecting and repairing both surface and subsurface

pipelines,    pumps,   launching-receiving    equipment,    flares,   communication

equipment, generators, dehydrators, separators, valves, risers, electrical equipment

(including but not limited to MCC Buildings/transformers/substations), electrical

lines, wires, cables, meters, meter houses, meter runs, buildings and any and all

other devices, equipment and structures incident or necessary to the regulation,

control, measurement, treatment, transportation and distribution of natural gas, to

the extent identified, described and depicted on Exhibits 1-1.5 hereto, together with

the right to enclose said easements by fences and the further right, at the expiration

of the use of said easements for one or more of such purposes, to retain possession

and control of said property for a reasonable period of time thereafter within which

to remove said pipelines and all other properties of whatever character or description

placed or constructed by Midship upon said easements. Midship shall have no right

to place any compressors on the Surface Site Easements unless specifically

identified on plats attached hereto. Midship, at its option, shall erect and maintain

around, but within the Surface Site Easements, a wooden or chain link fence, trees,

or shrubbery and flowers.




                                                                                   63
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 64 of 78




      29.     Midship also seeks to condemn non-exclusive (1) permanent road

access easements (“Permanent Road Access Easements”), and (2) during the initial

construction of the Pipeline or Pipelines only, temporary road access easements

(“Temporary Road Access Easements”), to the extent identified, described and

depicted on Exhibit 1, to be used by Midship solely for the purpose of ingress and

egress to and from public roads and other easements to which Midship has the right

of access to and from the Permanent Pipeline Easements, the Temporary Workspace

Easements and the Surface Site Easements. The Temporary Access Easements shall

expire upon completion of the initial construction and restoration or the expiration

of twenty-four months from the commencement of construction in the county in

which the Temporary Road Access Easement as issue is located, whichever occurs

first. Midship shall not prevent the owner of the lands burdened with the Permanent

Road Access Easements and, or the Temporary Road Access Easements from

utilizing the roadways within such Easements. With respect to the Temporary Road

Access Easements, Midship will, prior to termination of same, restore the roadways

located within such easements to the same or better condition that existed

immediately prior to Midship’s use thereof, to the extent reasonably practicable.

With respect to the Temporary Road Access Easements (while same are in effect)

and the Permanent Road Access Easements, Midship shall have the right to use,

repair, improve and, or maintain any existing roads located therein and, or to

construct, use, repair, improve, place and, or maintain thereon new roadways,

including ditches, culverts, drains and such other appurtenant facilities, and, within


                                                                                   64
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 65 of 78




the Permanent Road Access Easements, construct, install, maintain and replace

poles, wires and cables as are necessary to provide electricity and, or

communication capabilities to the Pipeline or Pipelines and valves and, or other

facilities located on the Surface Site Easements, and Midship shall maintain and

upkeep to a reasonable state of repair any roads it uses which are currently situated

on or constructed on the Permanent Road Access Easements. The Permanent

Pipeline Easements, Temporary Workspace Easements, Surface Site Easements,

Permanent Road Access Easements, and Temporary Road Access Easements are

collectively referred to as the “Easements.”

      30.     In no event is Midship seeking to condemn any rights not authorized

by FERC as reflected in the Certificate.

      31.     The right to use the Easements shall belong to Midship and its agents,

employees, designees, contractors, guests, invitees, successors and assigns, and all

those acting by or on behalf of it for the above stated purposes. Midship seeks the

right of ingress and egress over, across and through the Permanent Pipeline

Easements, the Temporary Workspace Easements (while they remain in effect), the

Surface Site Easements, the Temporary Road Access Easements (while they remain

in effect), and the Permanent Road Access Easements, and to access same from

other rights-of-way or easements and roads, to which Midship has the right of

access, for the above stated purposes and for all other purposes necessary and at all

times convenient and necessary to exercise the rights granted by the Certificate as

applied and enforced by this Court.


                                                                                  65
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 66 of 78




      32.     No pipeline or Facilities of a permanent nature of any kind or

character shall be constructed by Midship on the Temporary Work Space Easements

or the Temporary Road Access Easements.

      33.     Pursuant to the Easements sought herein, Midship shall have the right

to construct, maintain and change slopes of cuts and fills to ensure proper lateral

and subjacent support and for drainage for the Facilities, and shall have the right to

remove trees, brush, crops and other vegetation and obstructions from the

Permanent Pipeline Easements, Surface Site Easements, Permanent Road Access

Easements, and Temporary Workspace Easements and Temporary Road Access

Easements (while they remain in effect).

      34.     Pursuant to the Easements sought herein, Midship shall have the right

to install, maintain and use gates in all fences which now cross or may cross the

Permanent Pipeline Easements or which provide access to the Parent Tracts where

the Easements intersect same; and Midship shall have the right to install its own

lock, if Midship so chooses, and Midship and the owners of the Parent Tracts shall

have access (i.e., interlocking locks) through such gates. Midship and its designated

contractors, employees and invitees shall keep all gates in fences closed at all times,

except when passing through same, so that cattle, horses and/or other livestock

located on the Parent Tracts cannot stray from fenced pastures. Midship shall have

no right to fence or enclose the Permanent Pipeline Easements, but shall have the

right to fence the Surface Site Easements.        Midship shall, during the initial




                                                                                    66
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 67 of 78




construction operations, maintain suitable crossings on, over, and across the

Permanent Pipeline Easements.

      35.     If any of the lands within the Easements are subject to valid and

subsisting oil and gas leases, coal leases, surface leases, pipeline easements or

easements for other purposes, Midship’s Easement rights acquired hereunder from

and against the owners of such leases and or, easements, are (i) acquired only to

extent necessary to carry out the rights granted to Midship under the Easements

sought, and (ii) to be exercised by Midship so as to not unreasonably interfere with

existing rights of such owners; provided, however, that Midship shall be entitled in

all events to use the Easements to carry out the purposes approved by the FERC in

the Certificate. Midship has named such owners as Defendants to the extent they

claim some interest in the lands burdened by the Easements sought by Midship.

Defendants who own any interest in a valid and existing lease and, or an easement

may use lands lying within the Permanent Pipeline Easements and Permanent Road

Access Easements for the uses authorized under the applicable lease and, or

easement, provided such uses do not destroy or unreasonably interfere with

Midship’s permitted uses. As to all remaining Defendants, such Defendants (i) may

use lands lying within the Permanent Pipeline Easements and Permanent Road

Access Easements for all purposes which do not destroy or interfere with Midship’s

permitted uses of same, including, without limitation, agricultural, open space,

setback, density, street, utility and roadway purposes, (ii) after review and approval

by Midship, which will not be unreasonably withheld, may construct and install any


                                                                                   67
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 68 of 78




and all streets and roadways and sidewalks, at any angle of not less than forty-five

degrees (45°) to Midship’s Facilities, across the Permanent Pipeline Easements

which do not interfere with, damage, destroy or alter the operation of the Facilities,

(iii) may construct and/or install water, sewer, gas, electric, cable TV, telephone

and, or other utility lines across the Permanent Pipeline Easements at any angle of

not less than forty-five degrees (45°) to Midship’s Facilities, across the Permanent

Pipeline Easements which do not interfere with, damage, destroy or alter the

operation of the Facilities, and provided that all of Midship’s required and

applicable spacings, including depth separation limits and other protective

requirements are met, and (iv) may construct and/or install water, sewer, gas,

electric, cable TV, telephone or other utility lines across the Permanent Road Access

Easements so long as such construction, installation and maintenance of same does

not unreasonably interfere with Midship’s use of same, or damage or destroy the

roads located within such easements.

      36.     The use of the lands within the Easements shall be regulated by all

appropriate and then applicable ordinances, regulations, resolutions or laws of any

governmental entity having authority over same. Defendants must notify Midship

in writing before the construction or installation of any streets, roadways, utilities

or other encroachments on, over, across or under the Permanent Pipeline Easements

and, or on, over, across or under the Permanent Road Access Easements.

      37.     Defendants may not use any part of the Permanent Pipeline Easements

and, or the Permanent Road Access Easements if such use may damage, destroy,


                                                                                   68
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 69 of 78




injure, and/or interfere with the Midship’s use of same for the permitted uses

hereunder. Defendants, except for those Defendants who have rights to do so under

valid and subsisting leases and, or easements, are not permitted to conduct any of

the following activities on the Permanent Pipeline Easements and, or the Permanent

Road Access Easements without the prior written permission from Midship: (i)

construct any temporary or permanent building or site improvements, other than

streets and roads as provided above; (ii) drill or operate any well; (iii) remove soil

or change the grade or slope; (iv) impound surface water; or (v) plant trees or

landscaping. Notwithstanding anything herein to the contrary, no above or below

ground obstruction that may destroy or materially interfere with Midship’s

permitted uses shall be placed, erected, installed or permitted within or upon the

Permanent Pipeline Easements and, or the Permanent Road Access Easements

without the prior written permission of Midship. In the event the terms of this

paragraph are violated, Midship shall have the immediate right to correct or

eliminate such violation at the sole expense of party who caused the violation. The

provisions of this paragraph shall not apply to the Surface Site Easements as they

are being condemned for Midship’s exclusive use.

      38.     Midship has the right from time to time on the Permanent Pipeline

Easements, Surface Site Easements, and, or the Permanent Road Access Easements

to trim, cut down or eliminate trees or shrubbery as may be necessary to prevent

possible interference with the operation of the Facilities and to remove possible

hazards thereto, and, except as provided above, the right to remove or prevent the


                                                                                   69
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 70 of 78




construction of any and all buildings, structures, reservoirs or other obstructions on

the Permanent Pipeline Easements and, or the Permanent Road Access Easements

that, in the sole judgment of Midship, may endanger or interfere with the efficiency,

safety, or convenient operation of the Facilities. From and after the completion of

initial construction, Midship shall pay any verifiable damages that may arise to

growing crops, timber, fences and other improvements from the construction,

maintenance and operation of the Facilities, provided that Midship shall not be

responsible for paying damages for its removal of any trees or brush (but not

growing crops) or other obstructions from the Permanent Pipeline Easements or for

its removal of any trees or brush or other obstructions from the Surface Site

Easements and, or the Permanent Road Access Easements as part of its routine

operations to maintain thereof free from obstructions. Midship shall maintain the

Permanent Pipeline Easements, Surface Site Easements, Permanent Road Access

Easements, and the Temporary Workspace Easements (while same remain in effect)

and Temporary Road Access Easements (while same remain in effect) clear of all

litter and trash accumulations.

      39.     Midship does not seek to acquire any royalty, working, revenue,

overriding, or other oil, gas, or mineral interests. Defendants shall, to the extent

owned by Defendants, retain all the oil, gas, and other minerals in, on and under the

Parent Tracts, including within the Easements; provided, however, Defendants shall

not be permitted to drill or operate equipment for the production or development of

oil, gas, and minerals within or on the Permanent Pipeline Easements, Surface Site


                                                                                   70
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 71 of 78




Easements and, or the Permanent Road Access Easements, but Defendants shall be

permitted to extract the oil, gas and minerals from and under same by directional

drilling and other means, so long as such activities do not damage, destroy, injure,

and/or interfere with the Midship’s use, operation and maintenance of the Facilities

or Midship’s use of said easements for the purposes for which same are sought by

Midship.

      40.     Upon completion of construction, permanent fencing and tiling

destroyed or disturbed by project construction activities shall be repaired and, or re-

installed by Midship, at its sole expense, along substantially the same alignment,

configuration and approximate location of the Defendants’ existing fences and tiling

system.

      41.     Midship shall comply in all respects, at its sole cost, with all federal,

laws, rules, and regulations which are applicable to Midship’s activities hereunder,

and all state and local laws, rules, and regulations which are applicable to Midship’s

activities hereunder (to the extent they are not pre-empted or inconsistent with

federal laws, rules, and regulations).

      42.     Midship shall have the right to adequately mark the Pipeline with

permanent line markers, ground placards and install and maintain cathodic test leads

in order to promote public safety and the future safe operation of said pipeline, and

to meet applicable governmental regulations.

      43.     Notwithstanding anything to the contrary herein, Midship (except for

facilities on Surface Site Easements, electric poles on Permanent Road Access


                                                                                    71
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 72 of 78




Easements and pipeline markers, and cathodic test leads on Permanent Pipeline

Easements, which will be placed within the Permanent Pipeline Easements at road

crossings, property boundaries or existing fence lines intersected by the Pipeline,

unless required by applicable regulations to be placed at other locations within the

Permanent Pipeline Easements, and pipeline vents which will be placed within the

Permanent Pipeline Easements at road crossings, where required), and Tru Tracker

or equivalent wires, will not, unless specifically described and depicted on the

Exhibit 1 hereto, construct, build, install, maintain or have any above ground

structures, installations, equipment or apparatus of any kind on or within the

boundaries of the Permanent Pipeline Easements or Permanent Road Access

Easements.

      44.     Midship hereby agrees to indemnify and hold Defendants harmless

from and against any claim or liability or loss from personal injury, property damage

resulting from or arising out of the use by Midship, its contractors, servants, agents

or invitees, of the Easements, excepting, however, any and all claims, liabilities or

damages as may be due to or caused by the acts of a Defendant, or his, her or its

servants, agents or invitees.

      45.     Midship shall have the right to assign its Easements to the extent

allowed by applicable law, and the rights granted hereunder while in effect, may be

assigned in whole or in part, to one or more assignees. The Permanent Pipeline

Easements, Surface Site Easements, and the Permanent Road Access Easements

sought hereunder shall be in perpetuity, and the easement provisions of this Verified


                                                                                   72
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 73 of 78




Complaint, including all benefits and burdens, shall be covenants running with the

land and shall be binding on Midship, Defendants, and their respective successors

and assigns.

      46.      It is in the public interest and necessity, as evidenced by the

Certificate, that the Easements, as certificated by FERC and described herein and in

Exhibit 1, be condemned for the public purposes herein described.

       47.     The intended uses of the Easements to be taken are within the

authority conferred by the Certificate.

      48.      Pursuant to Fed. R. Civ. P. 65(c), Midship will deposit into the Court’s

registry the amount required by the Court to secure Defendants compensation that

will ultimately be awarded for the Easements sought, and subject to the withdrawal

by Defendants on terms specified by this Court.


                          Count Two: Declaratory Relief

       49.     Midship incorporates by reference paragraphs 1 through 48.

       50.     Midship requests the Court to declare, pursuant to 28 U.S.C. § 2201,

and the Certificate issued by FERC, pursuant to the Natural Gas Act, that Midship

has the substantive right to exercise eminent domain over and condemn the

Easements as outlined in this Verified Complaint and in the Certificate.

                          Count Three: Injunctive Relief

       51.     Midship incorporates by reference paragraphs 1 through 50.




                                                                                    73
     Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 74 of 78




       52.     Midship seeks an order granting it immediate entry upon the

Easements identified herein.

       53.     Immediate access and entry is necessary so that Midship can timely

place the MIDSHIP Project in service and to oprate and maintain the MIDSHIP

Project pending determination of just compensation, to meet the needs of Midship’s

shippers and their customers, while at the same time complying with the applicable

regulations and Midship’s obligations set forth in the Certificate. If Midship does

not obtain immediate access and entry to the Easements it will be unable to timely

place the MIDSHIP Project in service to meet the in service dates required by its

shippers and to meet the needs of the public, and will suffer immediate and

irreparible harm for which it has no adequate remedy.

       54.     Midship will, upon Court order, post the required security reflective

of the total estimate of just compensation due to Defendants for the acquisition of

the Easements. As a result, Defendants will not be harmed in any way.

       55.     Midship has the right to condemn the Easements pursuant to the

Certificate issued pursuant to the Natural Gas Act and, therefore, Midship is

substantially likely to prevail on the merits of the taking.

       56.     The Certificate establishes that the MIDSHIP Project and acquisition

of the Easements is in the public interest.

       57.     Accordingly, Midship requests the Court to enter an order granting

injunctive relief to permit Midship the right of immediate entry and access upon the

Easements to commence and complete construction of the MIDSHIP Project and to


                                                                                 74
    Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 75 of 78




operate and maintain the MIDSHIP Project pending determination of just

compoensation.

                               Civil Rule 71.1(d) Notices

      58.     Pursuant to Fed. R. Civ. P. 71.1(d)(1), Midship is hereby delivering

to the clerk the requisite notices to the Defendants named herein, as identified in

Exhibits 1.


       WHEREFORE, Midship respectfully prays that this Honorable Court:


      a.      Deem the Notice submitted herewith pursuant to Federal Rule of Civil

              Procedure 71.1(d) to be good and sufficient;

      b.      Order that said Notice be served on the Defendants in a manner set

              forth by Federal Rule of Civil Procedure 71.1(d)(3);

      c.      Recognize and declare Midship’s substantative right to appropriate,

              through eminent domain, the Easements;

      d.      Enter an order granting Midship immediate entry onto the Easements

              identified and described herein prior to the determination of just

              compensation upon the posting of the security required by the Court

              to begin pre-construction activities and construction of the Facilities

              upon receipt of the notice to proceed, and operation and maintenance

              thereof while the issue of just compensation for the taking is resolved

              in this Court;

      e.      Appoint a commission for the determination of just compensation on


                                                                                  75
Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 76 of 78




       the takings pursuant to Fed. R. Civ. P. 71.1(h)(2);

           a.   Enter judgment and order(s) of taking in favor of Midship,

              condemning and vesting in Midship the Easements identified

              and described herein; and

           b.   Issue all necessary and/or appropriate orders and decrees, and

              for all other general, equitable and legal relief as the Court

              deems just and proper.




 Respectfully submitted this 14th day of March, 2019.


                                          _____/s/ Thomas Zabel____________
                                          ZABEL FREEMAN
                                          Thomas A. Zabel (Attorney in charge)
                                          Texas Bar No. 22235500
                                          tzabel@zflawfirm.com
                                          Scott Seidl, OBA No. 30426
                                          sseidl@zflawfirm.com
                                          Vadim O. Bourenin
                                          Texas Bar No. 24076284
                                          vbourenin@zflawfirm.com
                                          1135 Heights Boulevard,
                                          Houston, TX 77008
                                          713-802-9117 (telephone)
                                          713-802-9114 (facsimile)


                                                  and

                                          WILLIAMS, BOX, FORSHEE &
                                          BULLARD, PC
                                          David M. Box, OBA #21943
                                          Mason J. Schwartz, OBA #32864
                                          522 Colcord Drive
                                          Oklahoma City, OK 73102-2202
                                          ( 405) 232-0080


                                                                            76
Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 77 of 78




                                    (405) 236-5814 Fax
                                    box@wbfblaw.com
                                    dmbox@wbfblaw.com

                                    and

                                    HALL, ESTILL, HARDWICK,
                                    GABLE, GOLDEN & NELSON,
                                    P.C.
                                    Mark Banner, OBA #13243
                                    320 North Boston, Suite 200
                                    Tulsa, OK 74103-3706
                                    Telephone: (918) 594-0432
                                    Facsimile: (918) 594-0505
                                    Email: mbanner@hallestill.com

                                    Attorneys for Plaintiff,
                                    Midship Pipeline Company,LLC




                                                                    77
Case 5:18-cv-00858-G Document 625 Filed 03/14/19 Page 78 of 78
